         Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 1 of 82 PageID #: 310

                                      SIHavoNS JANNACE DF,LUCA, LLP
                                               A'|TORNEYS AT LAW                           Counscl
Kevin P. Simnrons                                43 CORPOI{A,I.E DRIVE
Steven D. Jannace                                                                Susan Il. Jannacc
                                          I-IAUPPAUGII, NEW YOnrc 1 I788-2048
Sal F. l)el-ucaA                                                                 Ross M. Clhinitz t
                                                    (63 r ) 873-4888
Allison C. Leibowitz-
Stircey Ramis Nigro                               Fax(631)873-4889
                                                                                 *Also Adntitte(l   N.l
Sachee   N. Arroyo
                                                                                 AAlso Admittcd ("1
Danicl P. Borbet
Kathcrinc R. Cutrone
Irina Feli:l'nran*
Ian fl, Ilannon
Sally Kassim-Schael'cr
Michae I C'. l,atnenclola*
Danie I J. Solinsky                                 February 18,        2020


         Via ECII
         Magistl:ate Judge Robert M. Levy
         United States Dist.ricb Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New Yor:k I.I?AI
                  RE         Singh, Devander v. Rona1d Poles, Penske Tr:uck Leasing
                             Co. , I . P. , Pen.ske Truck Lea.sing Corporation, Cosl,co
                             Wholesal-e CorporaLion, Costco Wholesale Membership,
                             Inc. and Sahib Walia
                             Civil Act.ion No : 1 : l-9 - CV- l.984 -JBW-RML
         Dear Magistrate ,Judge Levy:
              This office represents t.he def endants, Ronald Poles                     ancl
         Costco Wholesale Corporation, in the above-maller.
              We have received HIPAA-compl-iant aut.horizat.ion for
         plaint.iff's records from Counsel. We respectfully request the
         Court. so-order the attached subpoenas t-o be served on the
         providers.
                  Thank       you for t.he oppor:tunJ-ty to address the Court in t.his
         matt.er.

                                                     Respectfully submitted,
                                                     s/ Sally Kassj-m-Schaefer
                                                     SalIy Kassim-Schaefer
         SKS/mm
Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 2 of 82 PageID #: 311




February 18,2020
Page 2



Cc

Via      ECF
St.ephen       A. Skor,   Esq.
114-08 101. Avenue, 2nd Floor
Richmond        Hi]l,   New   York II479

5st500
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 3 of 82 PageID #: 312

nO88B (Rev. l2113)SubpoenatoProduccDocuments, Information,orObjectsortoPcrntitlnspcctionofPrcmisesinaCivil     Action



                                    UNrrnn Srarss Dtsrrucr CoURT
                                                                    for the
                                                     Eastern District of New York

                    DEVANDER SINGH
                                                                       )
                            Plaintiff                                  )
                                                                       )       Civil Action   No.      19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al.                              )
                                                                       )
                           Defendanl                                   )

                     stiBPoENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To                                      Dr. Michael Wiechowski, 69-15 Austin St, Queens, NY 1 1375

                                                  (Name of person to whom this subpoena is directed)

     f,l Profluction; YOIJ ARE COMMANDED to produce at the time, date, and place set folth below the following
clocuments, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g;6p1ons Jannace Deluca, LLp                                            Date and Time:
        43 Corporate Drive                                                                         031191202010:00 am
        Ha    AU    NY 11788

     C1 Inspection of Premises.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other propefty possessecl or controlled by you at the time, date, and location set forth below, so that the requestitlg parly
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                        Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliancc;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duly to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                               CLERK OF COURT
                                                                                   OR

                                        Signature of Clerk or Deputy Clerk                                   Atlorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (nane of.partl)
Costco Wholesale Corooration                                                            , who issues or requests this subpoena, arc:

 Sal F. Deluca, Simmons Jannace Deluca, LLP, 43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each parfy in this case before it is served on the person to whont
it is directed. Fed. R. Civ. P. as(a)(a).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 4 of 82 PageID #: 313

AO88B (Rev. l2113)SubpoenatoProduceDocunrents,lnformation,orObjectsortoPermitlnspectronofPrerniscsinaCivilAction(Page2)

Civil Action No. 19-CV-1984

                                                            PROOF OF SERVICE
                      (This section should not beJiled with the court unless required by Fed. R. Civ. P. 45,)

            I received this   subpoen a for fuame of individual and title, if any)

on (date)


            il   I served the subpoena by delivering a copy to the named person as follows:


                                                                                     ot1 (date)                                  ;or

            D    I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's aftendance, and the rnileage allowed by law, in the amount ol

            $


My fees are $                                    for travel and $                         for services, for   a total   of   $         0.00



            I declare under penalty of perjury that this information is true.


Date
                                                                                             Server's signature



                                                                                           Printed name and litle




                                                                                              Server's address


Add itional informati on regard ing attempted service, etc.
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 5 of 82 PageID #: 314

AO88B (Rev. l2113)SubpoenatoProduceDocr.rnents, Inforrnation,orObjectsortoPermitlnspectionofPrcmisesinaCrvil                    Action(Page3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                              l2ll/13)
(c) l'lacc of Conpliance.                                                              (ii) disclosing an unretained expert's opinion or inlomration that docs
                                                                                  not describe specific occurrences in dispute atrd results from the experl's
  (ll For Triil, Heoring, or Deposition, A subpoena may command a
           t                                                                      study that was not requestcd by a party.
person to attend a trial, hearing, or deposition only as lollows:                    (C) Specifying Conditions os an Allerndlive. [n the circutrtstances
   (A) within 100 rniles olwhere the person resides, is ernploye d, or            described in Rule 45(d)(3)(B), the coun may, instead ofquashing or
regularly transacts business itr persotr, or                                      nrodiSing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is enrployed, or regularly      conditions ifthe servitrg party:
transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that caturot bc
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably conrpensatctl.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) Fot Olher Discovery. A subpoerta may comnrand:
. (A) production of documents, electronically stored information, or               (l) Produclng Doantenls or Electronically Stored Informalion. Thcsc
tangible things at a place within 100 nriles ofwhere the person resides, is       procedures apply to producing docuntents or electronically stored
enrployed, or rcgularly transacts business in person; and                          information:
   (B) inspection ofpremises at the prernises to be inspected.                       (A) Docurnents. A person responding to a subpoena to produce docttmcnls
                                                                                  must produce them as they are kept in the ordinary course olbltsiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label thenl to correspond to the categories in the dctnantl.
                                                                                     (B) Forntfor Producing Electonically Stored lnformation Not Speci.[ied.
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey             lfa subpoena does not specily a form for producing electronically stored
rcsponsible for issuing and serving a subpoena must take reasonable steps         infbrmation, the person responding must produce it in a lorm or fornrs in
to avoid imposing undue burdert or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or fornts.
subpoena. 'l'he court lor the district where compliance is required must             (C\ Electronically Stored Infonnation Produced in Only One Fornt.'ll'rc
enforce this duty and impose an appropriate sanction-which nlay include           person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees--on a party or attonley who            information in more than one form.
fails to cornply.                                                                    (D\ lnaccessible Electonically Stored Informatior'1. The person
                                                                                  responding necd not provide discovery ofelectronically stored information
   (2) Conmmd to Prorluce Moteriuls or Permit Inspection.                         from sources that the person identifies as not reasonably accessible becartsc
    (A) Appearance Not Required. A persotr commanded to producc                   ofundue burden or cost. On motion to compel discovery or for a protcctivc
doouments, electronically stored infornlation, or tangible things, or to          order, the person rcsponditrg must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also contmanded to appear for a deposition,       made, the coult may nonetheless order discovery front suclt sources ifthc
hearirrg. or trial.                                                               requesting party shows good cause, considering the limitations ol'l{ule
    (B) Objections. A person commanded to produce documents or tangible           26(bX2XC). The court may specifl conditions for the discovery.
things or to pennit inspection nray serve on the party or attomey designated
in the subpoena a written objectiorr to inspecting. copying, testing, or           12)   Ctaiming Privilege or Proleclion,
sanrpling any or all of thc ntaterials or to inspccting the premises-or to          (Al !nformation lltithheld. A person withholding      subpoenaed inlornration
producing electronically stored inlormation in the lornr or lomls reqtlested.      under a claim that it is privileged or sub.iect to protection as trial-prcparation
'l-he objection must be served before the earlier ofthe tinre specified lor        material musl:
compliance or 14 days after the subpoena is served. lfan objection is made,             (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature ofthe withheld docunreltts, communications. or
       (i) At any time, on notice to the colnmanded person, the serving party      tangible things in a manner that, without revealing inlomration itsell'
may nlove the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the clainr.
order cornpelling production or inspection.                                          (B) Infonnation Produced. Ifinformation produced in response to a
       (ii) These acts nray be required only as directed in the order, and the     subpoena is subject to a claim ofprivilege or ofprotcction as
order must protect a person who is neither a party nor a party's officer lront     trial-preparation material, the person making the claim may notifo any partl'
signi fi cant expense resulting frorn compl iance.                                 that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly retum, sequester, or destroy the specificd
 (3) Qrtoshitrg or Modifying a Subpoen*                                            information and any copies it has; must not use or disclose the infomration
  (A\ When Required On tirnely rnotion, the court for the district where           until the clairn is resolved; must take reasonable steps to retrieve the
conrpliance is required nust quash or nrodi$ a subpoena that:                      information if the party disclosed it before being notified; and may promptll'
      (i) lails to allow a reasonable time to comply;                              present the infomration under seal to the court for the district wherc
      (ii) requires a person to comply beyond the geographical lirnits             compliance is required for a determination of the claim. The pcrson rvho
spccified in Rule 45(c);                                                           produced the infomtation must preserve the infomlation until the claim is
      (iii) requires disclosure ofprivileged or Qther protected matter, ifno       resolved.
exception or waiver applies; or
      (iv) subjects a psrson to undue burden.                                      (g) Contempt,
                                                                                   'fhc court lor the district rvhere cornpliance is required-and also, aftcr
  (ll) Llthen Permitted. To protect a person subject to or aflected by a                                                                                        a

subpoena, the court for the district where compliance is required tnay, on         motion is transferred, the issuing cortrt-nay hold in contempt a pcrsott
nrotion, quash or modi! the subpoena ifit requires:                                who, having been served, lails without adequate excuse to obey thc
       (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or cornmercial information; or




                                        For access to subpocna materials, see Fed. R. Civ. P. 45(a) Cotnmittee Note (201 3).
                 Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 6 of 82 PageID #: 315

                                                                                                                                        OCA Official Form No.: 960
                  AUTHORIZATION FOR RELEASE OF I{EALTH INFORMATION PURSUANT TO HIPAA
                                         [This form has been approved by the New York State Department of Health]
      Patient Name                                                                               Date of Birth                     Social Security Nurnber
      Devander Sin                                                                               03/01/80                           XXX-XX-XXXX
      Patient Address
      95-02104th                     Ozone             New York 71476
    I' or my authorized representative, request that health information regarding my                  care and treatment be released as set forth on this form:
    In accordance with New York State Law and the Privacy Rule of the Health Insurance Portabilify
                                                                                                   and Accountability nct of 1996
 (HIPAA), I understand that:
  I' This authorization may include disclosure of information relating ro ALCOHoL and DRUG ABUSE, MENTAL HEALTH
 TREATMENT, except psychotherapy notes, and GoNFIDENTIAL ulv* RnlatED INFORMATION
                                                                                                                  only if I place my initials on
 the appropriate line in Item 9(a). In the event the health information described below includes
                                                                                                      any of these types of information, and I
 initial the line on the box in Item 9(a), I specifically authorize release of such information to theperson(s)
                                                                                                                indicated in Item g.
 2' If I am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information,          the recipient is
 prohibited from redisclosing such information without my authorization unless permifted
                                                                                                     to do so under federal or state law. I
 understand that I have the right to request a list of people who may receive or use my HlV-related
                                                                                                    information without authorization.
 I experience discrimination because of the release or disclosure of HlV-related information, I may contact
                                                                                                                                                                 If
                                                                                                            the New york  State Division
 of Human Rights at (212) 480-2493 or the New York City Commission of Human nights at'12t2) 306-7450.
                                                                                                                     These agencies are
 responsible for protecting my rights.
 3' I have the right to revoke this authorization at any time by writing to the health care provider 1isted below. I understand that I may
 revoke this authorization except to the extent that action has already bien taken based on
                                                                                            ihis authorization.
 4' I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility
                                                                                                                                        for
 benefits will not be conditioned upon my authorization of this disclosure.
 5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item z),
                                                                                                                                  and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR
                                                                                     MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR G OVERNMENTAL           SPECIFIED IN ITEM 9
 7. Name                                                        to release this

 8    Name and address        of person(s )                                       th ts information wil       sent:
   Simmons Jannace D eluca,                                                       Hauppauge, N ew Y ork          1 1 788
9(a). Specific information to be released:
           El MedicalRecord from (insert date) Unlimited                    to (insert date) Present
           E Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology
                                                                                                                                    studies, films,
              referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
           @ Other:   all medical                     records, films                                        Include: (Indicate by Initialing)
                                                      to date
                                                                                                                           Alcohol/Drug Treatment
                                                                                                                           Mental Health Information
Authorization to Discuss Health Information                                                                                HIV-Related Information
     (b)   tr By initialing   here   _                  I authorize
                                           Initials                                           Name of individual health care provider
           to discuss my health information with my attomey, or a governmental agency, listed here:

                                                                       Name or Governmental             N
10. Reason for release of information:                                               I   L   Date or event on which this authorization will expire:
    EJ At request of individual
    El Other: LEGAL                                                                   two years from date signed
t2 If not the patient, name ofperson signing form                                    13. Authority to sign on behalfofpatient:

All items on this form                      completed and my questions about
copy of the form.                                                                   'H;gBzs*rarugges ition,
                                                                                                       cn€,
                                                                                                            I have                                           a



                                                                                         Date: O
    Signature    of                                   authorized by Iaw
*    Human Immunodcficiency Virus that causes AIDS. The Nov Yorh State Public Hcalth Larv p
     identify somcone as having HIV symptoms or infcction and information regarding a pcrson's
                                                                                                                               lified rn &ueens County
                                                                                                                   Com tfi lssion Fxpir,es Fecember 22, 26f
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 7 of 82 PageID #: 316

AO 888 (Rev. I 2/ I 3) Subpocna to Produce Documents, lnfonration, or Objccts or to Permit lnspcction of Prctnises rn a Civil Action



                                         UNrrBn STATBS DrSrruCT COURT
                                                                             for the    .



                                                            Eastern District of New York

                       DEVANDER SINGH
                                                                                 )
                                Plaintiff                                        )
                                                                                 )          Civit Action   No.      19-CV-1984
    COSTCO WHOLESALE CORPORATION, et al                                          )
                                                                                 )
                               Defendant                                         )

                        SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                          OR TO I'ERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To:                                           Dr. QaziHaider, 140-14 CherryAve, Flushing, NY'11355

                                                         (Name of person lo vhont this sttbpoena is directed)


      d
      Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored infonnation, or objects, and to permit inspection, copying, testing, or sampling of the
rnaterial: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
           correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
           and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g1'16ons Jannace Deluca, LLp                                                         Date and Time:
        43 Corporate Drive                                                                                       031191202010:00 am
        Hau        , NY 1 1788

      J Inspection of Prernises.' YOU ARE COMMANDED to perrnit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting part)'
may inspect, lneasure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                                      Date aud Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERK OF COURT-
                                                                                               OR

                                            Signature of Clerk or Depuly Clerk                                            Allorney's signatrtre


The name, address, e-mail address, and telephone number of the attorney representing                                  (name of party)

Costco Wholesale Corporation                                                                        , who issues or requests this subpoena, arc:

Sal F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Notice to the person who issues or requests this snbpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whorl
it is directed. Fed. R. Civ. P. a5(aXa).
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 8 of 82 PageID #: 317

AO88B (Rev. l2113)SubpoenatoProduceDoculnents,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil Acrion No. 1g-CV-1984

                                                        PROOF OF SERVICE
                        (This section should not be Jiled with the court unless required by Fed. R. Civ. P. 45.)

              I received this subpoen a for   (name of individual and title, if any)

on   (date)



              D    I served the subpoena by delivering a copy to the named person            as    follows:


                                                                                       on (date)                                  ;or

              il   I returned the subpoena unexecuted because:



              Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
              tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount ol

              $


My fees are $                                    for travel and $                          for services, for   a total   of   $         0.00



              I declare under penalty of perjury that this infonnation is true.


Date:
                                                                                              Server's signalure




                                                                                            Printed name and title




                                                                                               Server's address


Additional i nfonnation regardi ng attempted service, etc.
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 9 of 82 PageID #: 318

AO88B (Rev. l2113)SubpoenatoProduceDocuments, Inlbrmation,orObjectsortoPermrtlnspectionofPremisesinaCivil                       Action(Page3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                              l2llll3)
(c) PIace of Compliance.                                                                (ii) disclosing an unretained expert's opinion or inlormation that &rcs
                                                                                   not describe specific occunences in dispute and results fiom the expcrt's
  (l) For a Trial, Ilearing, or Deposition. A subpoena rnay command a              study that was hot requested by a party.
porson to attend a trial, hearing, or deposition only as follows:                     (C\ Specifi,ing Condilions as an Allernalive. In tlre circumstanccs
   (A) within 100 ntiles of where the person resides, is employed, or              described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person, or                                         modiffing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions ifthe serving party:
transacts business iu person, ifthe person                                              (i) shows a substantial need for the testimony or material that cannot bc
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably conrpcnsatetl.
expensc.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Olher Discovery. A subpoena nray comntand:
                                                                                    (l) Producing Documents or Electronically Storetl Infurmalian,          '['hcsc
   (A) production ofdocuntents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (ll) inspection ofpremises at the prenises to be inspected.                        (Al Documents. A person responding to a subpoena to produce docltntcnls
                                                                                   must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Bnforcement.                        must organizs and label them to correspond to the categories in the demand.
                                                                                      (B'1 Formfor Producing Electonically $1svgf, ln|tornaliotl Nol Specified.
  (l) Atoiding Undue Bunlen or Expense; Sanctiotrs. A party or attorney            lfa subpoena does not speciff a lornt for producing electronically storcd
responsiblc for issuing and serving a subpoena lrrust take reasonable steps        infonnation, the person responding must produce it in a form or lbrms tn
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable fomr or fornts.
subpoena. The court for the districl where contpliance is required ntust              (C) Electronicall), StortO t*r^alion Produced in Only One Forrn.'I-hc
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the sanre electronically stored
lost eamings and reasonable attomey's fees---on a party or attorney who            infonnation in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Informatiozr. The person
                                                                                   responding need not provide discovery ofelectronically stored infbnnalion
  (2\ Command lo Produce Materiols or Permit Inspectiort.                          from sources that the person identifies as not reasonably accessible becausc
   (A) Appearance Not Required. A person comntanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protectivc
documenls, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
pennit the inspection ofpremises, need not appear in person at the place of        reasouably accessible because ofundue burden or cost. lfthat showing is
production or inspection unless also commanded to appear ior a deposition,         made, the court may nonetheless order discovery front such sources illhc
hearing, or trial.                                                                 requesting party shows good cause, considering the linritations of llule
   (B) Objeclions. A person commanded to produce documents or tangible             26(bX2XC). The court may speciry conditions for the discovery.
things or to pennit inspection rnay serue on the party or altonley designated
in the subpoena a written objection to inspecting. copying, testing, or            (2) CIilming Privilege or Protection.
sarnpling any or all of the materials or to inspecting the premises---or to         (A) lnfonnation lltithheld. A person withholding subpoenaed informatron
producing electronically stored inlormation in the form or forms requested.        under a clainr that it is privileged or subiect to protection as trial-preparation
1-hc objection must be served before the earlier ofthe time specified for          material must:
conrpliance or l4 days aller the subpoena is served. Ifan objection is made,              (i) expressly nrakc the claim; and
thc lollowing rules apply:                                                                (ii) describe the nature of the withheld documctrts, communicalions. ot
      (i) At any tinre, on notice to the conrnranded person, the serving party     tangible things in a nranner that, without revealirrg infomtation itself
rnay move the coun lor the district where compliance is required lor an            privileged or protected, will enable the parties to assess the clain,
order compelling production or inspection.                                           (ll'1 lnfornalion Produced. Ifinfomration produced in response to a
      (ii) These acts nlay be required only as directed in the order, and the      subpoena is subject to a claim ofprivilege or ofprotection as
order nrust protect a person who is neither a party nor a party's officer front    trial-preparation material, the person making the claim may notify any partv
signifi cant expense resulting from compliance.                                    that received the information olthe claim and the basis for it. After being,
                                                                                   notified, a party must prontptly retum, sequester, or destroy thc spccilied
 (3) Quushing or Modifying o Suhpoenn                                              information and any copies it has; must not use or disclose the infonnation
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifl, a subpoena that:                      information ilthe party disclosed it before being notified; and may pronrptlv
     (i) fails to allow a reasonable time to comply;                               present the inlormation under seal to the court for the district wherc
     (ii) requires a person to cornply beyond the geographical lirnits             compliance is required for a detemrination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ilno        resolved.
exception or waiver applies; or
     (iv) subjects a person to uttdtte burden.                                     (g) Contempt.
  (B) l4/hen Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required-and also, aftcr a
subpoena, the court for the district where compliance is required may, on          nrotion is transfened, the issuing court-may hold in contempt a pcrson
motion, quash or modifo the subpoena ifit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or arr order related to it.
development, or conrmercial infomration; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (201 3).
             Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 10 of 82 PageID #: 319

                                                                                                                                        OCA Official Form No.: 960
               AUTHORIZATION FOR RELEASE OF IIEALTH INFORMATION PURSUANT TO HIPAA
                                    [This form has been approved by the New York State Department of Health]
      Patient Name                                                                               Date of Birth                     Social Security Number
      Devander                                                                                   03/01/80                           XXX-XX-XXXX
      Patient Address
      95-02 104th Street, Ozone                   New York 71416
    I, or my authorized representative, request that health information regarding my care and treatment
                                                                                                        be released as set forth on this form:
    In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability
                                                                                                     and Accountability Act of 1996
    (HIPAA), I understand that:
     1. This authorization may include disclosure of information relating to ALCoHOL and DRUG ABUSE,
                                                                                                                      MENTAL HEALTH
    TREATMENT, except psychotherapy notes, and CoNFIDENTIAL ltlv* RThTED INFORMATION
                                                                                                                only if i place my initials on
    the appropriate line in Item 9(a)' In the event the health information described below includes
                                                                                                    any of these types oi inrormation, and I
  initial the line on the box in Item 9(a), I specifically authorize release of such information to theperson(s)
                                                                                                                  indicated in Item g.
 2' lf I   am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment
                                                                                                                    information, the recipient is
 prohibited from redisclosing such information without my authorization unless permitted
                                                                                                       to do so under federal or state law. I
 understand that I have the right to request a list of people who may receive or use my HlV-related
                                                                                                           information without authorization. If
 I experience discrimination because of the release or disclosure of HlV-related infoimation, I may contact the New york
                                                                                                                                  State Division
 of Human Rights at (212) 480-2493 or the New York City Commission of Human Rigirts at (21 2) 306-74s0.
                                                                                                                             These agencies are
 responsible for protecting my rights.
 3 ' I.have. the right to. revoke this authori zation at any time by writing to
                                                                                 the health care provider listed below. I understand that I may
 revoke this authorization except to the extent that action has already bien taken based on ihis authorization.
 4' I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
 benefits will not be conditioned upon my authorization of this disclosure.
 5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEAL TH INFORMATION OR MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGEN CY SPECIFIED
                                                                            IN ITEM                                                                     9
  Nam     address of      or    to
                                        I
 8. Name and               of            or category   of person   to        this               ation wil
      Simmons Jannace           eluca, LLP 43 Corpo rate D rtve, Hauppau 9e' N ew Y ork                          I 1 788
9(a). Specific information to be released:
        El MedicalRecord from (insert date)          Unlimited                 to (insert date) Present
        QEntireMedicalRecord,includingpatienthistories,offlrcerrotes(exceptp'y@sults,radiologystudies,fiIms,
            referrals, consults, billing records, insurance records, and records s.nt io you by other healtir'care providers.
        E Other: all medical reports, records,             films                                             Include: (Indicate by Initiating)
                                                                                                                           Alcohol/Drug Treatment
                                                                                                                           Mental Health Information
Authorization to Discuss Health Information                                                                                HlV-Related Information
    (b) D By initialing here    _                  I authorize
                                      Initials                                                Name of individual health care provider
         to discuss my health information with my attorney, or a governmental agency, Iisted here:

                                                                   Name or                              N
10. Reason for release of information:                                              I   l.   Date or event on which this authorization will expire
    E At request of individual
    El Other: LEGAL                                                                 two years from date signed
12. If not the patient, name of person signing form                             13. Authority to sign on behalf of patient:

All   items on this form                             and my questions about     *d;332,s*r4ru5ry"g I                                      have
copy of the form.                                                                                                                       e

    Signature ofpatient
                                                                                        Date:          -03'
                                                 authorized by law.
*     Human Immunodeficien            that causes AIDS. The Nqv Yorl< State Public Hcalth Larv
      identify someone as having HIV symptoms or infection and information regarding a person's
                                                                                                                                        tn Queens County
                                                                                                                   Com$rlssion f;xpir,es Becember 22' 208
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 11 of 82 PageID #: 320

AO 888 (Rev. l 2/l 3) Subpocna to Produce Documents, Infonnatiorr, or Objccts or to Permit Inspection of Prcmises in a Civil Action



                                        UNtrBn Srarps Dtsrnlcr CoURT
                                                                             for the
                                                            Eastern District of New York

                       DEVANDER SINGH
                                                                                 )
                                Plainrifi                                        )
                                                                                 )       Civil Action       No. 1g-CV-1984
     COSTCO WHOLESALE CORPORATION, et al                                         )
                                                                                 )
                               Defenclant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS,INF'ORMATION, OR OBJECTS
                          OR TO PERMIT INSPDCTION OF PREMISES IN A CWIL ACTION

To                                   Dr. Amarjit Singh, 9426 Lefferts Blvd, South Richmond Hill, NY 11419

                                                        (Nane ofperson to v,hom this subpoena is directed)

      t{Production; YOIJ ARE COMMANDED to prodLrce at the time, date, and place set forth below the followirrg
documents, electronically stored infonnation, or objects, and to permit inspection, copying, testittg, or sampling of 1hc
material: a CERTIFIED iomplete copy of all original medical records, including office/handwritten notes,
            correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
            and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g1p1'1ons Jannace Deluca, LLp                                                      Date and Time
        43 Corporate Drive                                                                                      O31191202010:00 am
        Ha           NY 1 1788

      J Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or corrtrolled by you at the time, date, ancl location set forth below, so that the requesting part,v
may inspect, rneasure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your dLrty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERK OF COURT
                                                                                              OR

                                            Signature of Clerk or Deputy     (lsrlt                                      Attorney's signature


The name, address, e-mail address, and telephone nurnber of the attorney representing                                (name of party)

Costco Wholesale Corooration                                                                       .,   who issues or requests this subpoena, are
Sal F. DeLuca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in tlris case before it is served on the person to whonr
it is directed. Fed. R. Civ. P. as(aXa).
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 12 of 82 PageID #: 321

AO88B (Rev. l2l13)SubpoenatoProduceDocurnents,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

Civil Action No. 19-CV-1984

                                                           PROOF OF SERVICE
                      (This section should not    be   Jiled with the couft unless required by Fed. R. Civ. P. 45.)

            I received tlris subpoenafor   (name of individual and title, if any)

on (date)


            D    I served the subpoena by delivering a copy to the named person             as    follows:


                                                                                    on   (date)                            ;of

            il   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                for travel and $                             for services, for atotal   of$         0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server's signalure



                                                                                           Printed name and title




                                                                                              Server's address


Additional information regarding attempted service, etc.
         Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 13 of 82 PageID #: 322

AO88B (Rcv. l2113)SubpocnatoProduccDocurnents, lnformation,orObjectsortoPcrmitlnspectionofPremisesrnaCivil                         Action(Pagc3)


                               Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                               l2llll3)
(c) Place of Compliance,                                                                  (ii) disclosing an unrelained expert's opinion or information that clocs
                                                                                     not describe specific occurrences in dispute and results liorn the expcrt's
  (l) For a Triol, Hearing, or Deposilion, A subpoena nray command a                 study that was not requosted by a party.
person to aftend a trial, hearing, or deposition only as follows:                       (Cl Specifiing Conditions as an Alternalive. [n the circumstances
   (A) within 100 miles of rvhere the person resides, is entployed, or               described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business iu person; or                                           modifoing a subpoena, order appearance or production under specified
   (l]) within the state where the person resides, is employed, or regularly         conditions ifthe serving party:
transacts business in person, ifthe person                                                (i) shows a substantial need lor the testimony or material that callnot be
      (i) is a party or a party's officer; or                                        otherwise met without undue hardship; and
      (ii) is conrmanded to attend a trial and would not incur substantial                (ii) ensures that the subpoenaed person will be reasonably conrpensatccl.
expense.
                                                                                     (c) Duties in Respontling to a Subpocna.
. (2) For Olher Discovery. A subpoena nray comnralrd:
   (A) production of documents, electronically stored information, or                 (l'1 Producing Documcnts or Eleclronicilly Stored Informalton. Thcsc
tangible things at a place within 100 miles ofrvhere the person resides, is          procedures apply to producing documents or electronically stored
employed, or regularly transaots business in person; and                             inlormation:
   (B) inspection of premises at the premises to be inspected.                          (A) Documents. A person responding to a subpoena to produce docrtnlcttts
                                                                                     must produce them as they are kept in the ordinary course olbusittcss or
(d) Protecting a Person Subject to a Sutrpoena; Enforcement.                         nrust organize and label them to correspond to the categories in tlre demand.
                                                                                        (B\ Fornfor Producing Electonically Slored Information Not Specified.
  (l) Avoiding Undue Burden or Expense; Sanclions. A party or attorney               Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena nrust take reasonable steps           infomration, the person responding must produce it in a form or fornrs in
to avoid inrposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable fornr or fornrs.
subpoerra. The court lor the district where compliance is required must                 (C\ Electronically Stored Information Produced in Onl), One Fornt.'11'tc
enforce this duty and impose an appropriate sanction-which may include               person responding need not produce the same electronically stored
lost earnings and rcasonable attomey's fees--otl a party or attonley who             inlormation in more than one form.
fails to comply.                                                                        (D) Inaccessible Electonically Stored Information. The person
                                                                                     responding need not provide discovery ofelectronically stored infomration
  (2) Commanil to Prorluce lllalerials or Permil Inspection.                         lronr sources that the person identifies as not reasonably accessible becausc
   (A\ Appearance Nol Required. A person commanded to produce                        ofundue burden or cost. On motion to contpel discovery or for a protcctivc
documents, electronically stored information, or tangible things, or to              order, the person responding nrust show that the infonnation is not
pemrit the inspection ofpremises, need not appear in person at the place of          reasonably accessible because ofundue burden or cost. lfthat showing is
production or inspectiol unless also conrmanded to appear for a deposition,          made, the court may nonetheless order discovery front such sources ifthc
hcaring, or trial.                                                                   requesting party shows good cause, considering the limitations of Rulc
   (B') Objections. A person commattded to produce documents or tangible             26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or              (2) Claiming Privilege or Protection.
sampling any or all of the nraterials or to inspecting the premises-or to              (A) Infornation Withheld. A person withholding subpoenaed informalion
producing electronically stored information in thc form or forms requested.          under a claim that it is privileged or subject to protection as trial-preparation
1'he objection nrust be served before the earlier olthe time specified for           material must:
compliance or l4 days after the subpoena is served. lfan objection is made,               (i) expressly make the clairn; and
the l-ollowing rulcs apply:                                                               (ii) describe the nature of the withhcld documents, commuuications. or
      (i) At any tirne, on notice to the commanded person, the serving party         tangible things in a rnanner that, without revealing informalion itself
nray move the court for the district where cornpliance is required for an            privileged or protected, will enable the parties lo assess the clairn.
order cornpelling production or inspection.                                            (B\ Informalion Produced. llinfomration produced in response to a
      (ii) These acts may be required only as directed in the order, and the         subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from        trial-preparation material, the person making tlre claim may notify any partl'
significant expense resulting Iiom conrpliance.                                      that received the infornration ofthe claim and the basis for it. Alier being
                                                                                     notified, a party must pronrptly retum, sequcster, or destroy the specified
    (3) Quashing or Modifying a Subpoenu                                             information and any copies it has; must not use or disclose the information
     (L) l{hen Required. On timely ntotion, the court lor the district where         until the claim is resolved; must take reasonable steps to retrieve the
conrpliance is required must quash or modi! a subpoena that:                         information ifthe party disclosed it before being notified; and may pronrptlv
      (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
      (ii) requires a person to conrply beyond the geographical limits               compliance is required for a determination of the claim. The person rvho
specified in Rule 45(c);                                                             produced the information ntust preserve the information until the clairtr is
      (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exception or waiver applies; or
      (iv) subjects a person to undue burden.                                        (g) Conlcmpt.
  (B) llthen Permilted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, aftcr a
subpoena, the court for the district where compliance is reqttired may, on           motion is transferred, the issuirrg court-may hold in contempt a pcrson
nrotion, quash or modi! the subpoena ifit requires:                                  wlro, having been served, lails without adequate excuse to obey the
       (i) disclosing a trade secret or other colrfidential research,                subpoena or an order related to it.
development, or cornmercial information; or




                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Comrnittee Note (20 I 3).
     .<@F-
               Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 14 of 82 PageID #: 323
    ,42\Y\\
(W)
\Qw              AUrHoRrzArroN FoR RELEASE oF rrEALrH rNFoRMArroN puRSUANT+3tl#1"fl                                                                No': e60

                                   [This form has been approved by the New York State Department of Health]
      Patient Name
                                                                                         Date of Birth                        Social Security Nurnber
       Devander                                                                           03/01/80                              XXX-XX-XXXX
      Patient Address
       95-02 104th              Ozone              New York 11476
    I, or my authorized representative, request that health information regarding my
                                                                                     care and treatment be released as set forth on this form:
    In accordance with New York State Law and the Privacy Rule of the Health Insurance portability
                                                                                                     and Accountability Act of 1996
    (HIPAA), I understand that:
    I' This authorization may include disclosure of information relating to               ALcoHoL and DRUG ABUSE, MENTAL HEALTH
    TREATMENT, except psychotherapy notes, and GoNFIDENTIAL nlv*                          nnlarED INFORMATION only if I place my initials on
  the appropriate line in Item 9(a). In the event the health information described
                                                                                        below includes any of these types of information, and I
  initial the line on the box in Item 9(a), I specifically authorize release ofsuch information
                                                                                                 to the person(s)            in Item g.
  2' lf r am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatmentindicated information, the recipient is
  prohibited from redisclosing such information without my authirization
                                                                                   unless permitted to do so under federal or state law. I
  understand that I have the right to request a list of peopl" *ho *uy receive
                                                                                  or use my HlV-related information without authorization. If
 I experience discrimination because of the release or disclosure oiHlV-related information, I may
                                                                                                           contact the New york State Division
 of Human Rights at (212) 480-2493 or the New York cify commission of Human Rights (21
                                                                                                       at    2) 306-7450. These agencies are
 responsible for protecting my rights.
 3' I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand
                                                                                                                                        that I may
 revoke this authorization except to the extent that action has already b-een taken
                                                                                       based on ihis authorization.
 4' I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan,
                                                                                                                                 or eligibility for
 benefits will not be conditioned upon my authorization of thii disclosure.
 5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above
                                                                                                                           in Item 2), and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INF'ORMATION
                                                                                 OR MEDICAL
 CARE WITH ANYONE OTHER THANTHE ATTORNEY OR GOVERNMENTAL AGENCY
                                                                              IN ITEM 9
 7.N            of          or

 8.   Name and             of          )     category      person to whom this                will   be sent:
    Simmons Jan nace D eluca, LLP 43 Corpo rate Drive, Hauppau                                             I I 788
                                                               8e' N ew York
 9(a). Specific information to be released:
         El MedicalRecord from (insert date)         Unlimited              to (insert date) Present
         E Entire Medical Record, including patient histories, office     notes (except psychotherapy notes), test results, radiology studies, films,
              referrals, consults, billing records, insurance records, and records sent to you by
                                                                                                  other health care providers.
         El Other:   all medical           rts, records, films                                        Include: (Indicate by Initialing)
                                                to
                                                                                                                     Alcohol/Drug Treatment
                                                                                                                     Mental Health Information
Authorization to Discuss Health Information
                                                                                                                     HlV-Related Information
    (b) D By initialing here                        I authorize
                                      Initials                                        Name of individual health care provider
         to discuss my health information with my attomey, or a governmental agency, listed here:

                                                                  rm Name or                     N
10. Reason for release of information:                                          11. Date or event on which this authorization will expire:
     fl At request of individual
     El Other: LEGAL                                                             two years from date signed
12. ifnotth e patient, name of person signing form:                             13. Authority to sign on behalf of patient:

Allitems on this form have                       leted and my questions about   tp$                                             I have   been
copy of the form.                                                                                                               e oA'
                                                                                 Date:
    Signature of pati                       ve authorized by law.
*     Human Immunodcficiency Virus that causes AIDS. The Nerv Yorl< State public Health Larv                                              of
      identify somconc as having HIV symptoms or infcction and information regarding a person's
                                                                                                                                ln Queens County
                                                                                                            Comffiission Expires Feeember 4t         asf,
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 15 of 82 PageID #: 324

AO 88B (Rev.   I   2/ I 3) Subpoe na to Produce Documents, lnformation, or Objccts or to Pcrmit I nspcction of Pre miscs in a   Crvil Action



                                            UNrrno Srarps DrsrnICT CoURT
                                                                                  for the
                                                                Eastern District of New York

                          DEVANDER SINGH
                                                                                      )
                                   Plaintiff                                          )
                                                                                      )        Civil Action      No.     1g-CV-1984
   COSTCO WHOLESALE CORPORATION, et al                                                )
                                                                                      )
                                 Defendant                                            )

                           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To:                                            Dr. Syed S. Qadri, 104-37 Lefferts Blvd., Jamaica, NY 11419

                                                             (Name of person to whom lhis subpoena is directed)


      dProduction: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
docu1nents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of thc
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g;6pons Jannace Deluca, LLp                                                             Date and Time:
        43 Corporate Drive                                                                                            031191202010:00 am
        Hau        , NY 11788

     J Inspection of Prernises.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that tlre requesting parly
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                        Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relatirrg to the place of compliancc;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your dLrty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                       CLERKOF COURT
                                                                                                    OR

                                               Signature of Clerk or Deputy Clerk                                                 Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing lname of party)
Costco Wholesale Corooration                                            , who issues or requests this subpoena, arc:
Sal F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                 Notice to the person who issues or requests this subpoena
A   notice and  a copy of the subpoena  must be served on each parfy in this case before it is served on the persotr to wlrottr
it is directed.  Fed. R. Civ. P. a5(a)(a).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 16 of 82 PageID #: 325
 AO88B (Rev. l2l13)SubpoenatoProduceDocurnents, lnformation,orObjectsortoPermitlnspectiqnofPremisesinaCivil         Action(Page2)

 civil Action No.      19-CV-1984


                                                     PROOF OF SERVICE
                     (This section should not be tiled with the coufi unless required by Fed. R, Civ. P. 45.)

            I received this subpoen a for   (name of individual and titte, if any)

on (date)


            0   I served the subpoena by delivering a copy to the named person as follows:


                                                                                     on   (date)                                  ;or

            D   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                 for travel and $                             for services, for   a total   of   $         0.00



            I declare under penalty of perjury that this information is true.


Date
                                                                                             Semer's signature




                                                                                           Printed name and tille




                                                                                              Server's address


Additional information regarding attempted service, etc.
         Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 17 of 82 PageID #: 326
 AO88B (Rev. l2113)SubpoenatoProduceDocuments, lnformation,orObjectsortoPcrmitlnspectionofPrernisesinaCivil                    Action(Page3)


                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llllS)
 (c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that docs
                                                                                   not describe specific occurrences in dispute and results liom the expert's
   (l) For a Trial, Heoring, or Deposltion. A subpoena may command a               study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                    (C'1 Specifling Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(dX3)(B), the court may, instead ofquashing or
 regularly transacts business in person: or                                        modifoing a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving party:
 transacts business in person, ifthe person                                              (i) shows a substantial need for the testimony or material that cannot bc
       (i) is a party or a parly's officer; or                                     otherwise met without uridue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensatcd.
 expense.
                                                                                   (e) Dutics in Responding to a Subpoena.
     For Olher Discovery. A subpoena may command:
  (2'1
   (A) production ofdocuments, electronically stored information, or                (l) Prodacing Documenls or Eleclronically Stored Informaliaz. Thesc
tangible things at a place within 100 miles ofrvhere the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
  (B) inspection olpremises at the premises to be inspected.                          (A') Documents. A person responding to a subpoena to produce docunrcnts
                                                                                   must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Nol SpeciJiecl.
  (l) Avoiding lJndue Burden or Expensei Saniclions, A parfy or attomey            lfa subpoena does not speciS a form lor producing electronically storcd
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a florm or lornrs in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable fomt or foruts.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Fornt.'lhc
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees-*on a party or attomey who              information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery ofelectronically stored infomration
 (2')Commanl to Produ:ce Maleriols ot Pemit Inspection.                           'lrom sources that the person identifies as not reasonably accessille becausc
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protectivc
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
pemrit the inspection ofpremises, need not appear in person at the place of        reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,         made, the cowt may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B't Objections. A person commanded to produce documents or tangible            26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, t€sting, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises---or to          (A\ Information lltithheld. A person withholding subpoenaed information
producing electronically stored information in the lorm or forms requested.        under a claim that it is privileged or subject to protection as trial-prsparation
The objection must be served before the earlier of the time specified for          material must:
compliance or I4 days after the subpoena is served. Ifan objection is made,             (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications. or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. Ifinfomtation produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may noti$ any partl'
                                                                                  'that
significant expense resulting from cornplianc                                            received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Suhpoena                                              information and any copies it has; must not use or disclose the information
  (A) Wen Required. On timely motion, the court for the district where             until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                        information ifthe party disclosed it before being notified; and may promptlv
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno        resolved.
exception or waiver applies; or
     (iv) subjects a Berson lo undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may.hold in contempt a person
motion, quash or modi! the subpoena ifit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (201 3).
                Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 18 of 82 PageID #: 327
                                                                                                                               OCA Official Form No.: 960
                 AUTHORIZATION FOR RELEASE OF IMALTH INFORMATION PURSUANT TO HIPAA
                                 [This form has been approved by the New York State Department of Health]
      Patient Name                                                                          Date of Birth                   Social Security Nurnber
       Devander                                                                             03/01/80                           XXX-XX-XXXX
      Patient Address
      95-02 104th Street, Ozone Park, New                York 11416
    I, or my authorized representative, request that health information regarding my care and
                                                                                              treatment be released as set forth on this form:
    In accordance with New York State Law and the Privacy Rule of the Health Insurance portability
                                                                                                     and Accountability Act of 1996
    (HIPAA), I understand that:
     1' This authorization may include disclosure of information relating to ALCoHoL and DRUG ABUSE,
                                                                                                                           MENTAL HEALTH
    TREATMENT, except psychotherapy notes, and GONFIDENTIAL nIv* Rpt .ITED INFoRMATION
                                                                                                                     only if I place my initials on
    the appropriate line in Item 9(a). In the event the health information described below includes
                                                                                                         any of these types of information, and I
    initialthe line on the box in Item 9(a),I specifically authorize release of such information to
                                                                                                    itr.f"tronls) indicated in Item g.
    2' If r am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the
                                                                                                                                      recipient is
    prohibited from redisclosing such information without my authorization unless permitted
                                                                                                       to do so under federal or state law. I
 understand that I have the right to request a list of people who may receive or use my
                                                                                         HlV-related information without authorization.
 I experience discrimination because of the release or disclosure oililV-related information, I may                                                       If
                                                                                                       contact the New york State Division
 of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (21 2)
                                                                                                             306-74s0. These agencies are
 responsible for protecting my rights.
 3' I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand
                                                                                                                                that I may
 revoke this authorization except to the extent that action has already bien taken based
                                                                                         on ihis authorization.
 4' I  understand that signing this authorization is voluntary. My treatment, payment, enrollment
                                                                                                   in a health plan, or eligibility for
 benefits will not be conditioned upon my authorization of this disciosure.
 5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in ltem
                                                                                                                         2), and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION
                                                                               OR MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY                                          GOVERNMENTAL AGENCY SPECIFIED IN ITEM
 7 N   and                or entity to

 8.               address                                                   this                 wil   be sent:
      Simmons Jannace              Cfl,                                     Haupp auge, N e'w Y or k
                                                                                                   1 1 78
 9(a)    Specific information to be released
        El MedicalRecord from (insert date) Unlimited                    to (insert date) Present
        E Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results,
                                                                                                                        radiology studies, films,
           referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
        El Other: all medical                          films                                  Include: (Indicate         by Initiating)
                            unres              to     ate
                                                                                                                  Alcohol/Drug Treatment
                                                                                                                  Mental Health Information
Authorization to Discuss Health Information                                                                       HlV-Related Information
    (b) D By initialing here                        I authorize
                                    Initials                                Name of individual health care provider
         to discuss my health --
                               information with my attorney, or a governmental agency, Iisted here:

                                                                  Name or                         N
10. Reason for release of information                                          I   L   Date or event on which this authorization will expire:
    E At request of individual
    El Other: LEGAL                                                                fwo years from date signed
12. If not the patient, name of person signing form:                           13. Authority to sign on behalf of patient:

All items on this form                                and my questions about this form
copy of the form.                                                                  3r3 Ba,S*rzHL.S$S                    "ffi   U U,$
                                                                                                                                          q"          a



                                                                                    Date:
    Signature   ofpati                         authorized by law
*     Human Immunodcficiency Virus that causcs AIDS. The Nqv Yorlt State public Hcalth Larv                                               of
      identify somcone as having HIV symptoms or infection and information regarding a person's
                                                                                                                            tn queens County
                                                                                                              Connmlssion Fxpi ras Becember 22' 2s8
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 19 of 82 PageID #: 328

AO 888 (Rev. l2113) Subpoena to Produce Documents, Information, or Objects or to Pennit Inspection ofPremises in a Civil Action


                                       IJNnBo SrArgS DISTruCT COURT
                                                                          for the
                                                          Eastern District of New York

                      DEVANDER SINGH
                                                                              )
                               Plaintiff                                      )
                                                                              )       Civil Action      No.     19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al                                      )
                                                                              )
                              Defendant                                       )

                       suBpoENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To                                     Forest Urgent Care, 112-01751h Avenue, Forest Hills, NY 11375

                                                       (Name of person to whom this subpoena is directed)


      d Production;YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the followirrg
documents, electlonically stored information, or objects, and to perrnit inspection, copying, testing, or sarnpling of thc
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g166ons Jannace Deluca, LLp                                                     Date and Time:
        43 Corporate Drive                                                                                   031191202010:00 am
                    NY 1 1788

     J Inspection of Premises: YOU ARtr COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting partv
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                       Date and'l'ime




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                  CLERKOF COURT
                                                                                           OR

                                           Sigulure of Clerk or Deputy Clerk                                         Ittorney's signature


The name, addless, e-mail address, and telephone number of the attorney representing                             lname of parry)

Costco Wholesale Corporation                                                                     , who issues or requests this subpoena, arc

Sal F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                       Notice to the person who issues or requests tltis subpoena
A notice and a copy ofthe subpoena must            be served on each party in this case before it is served on the person to whont
it is directed, Fed. R. Civ. P. as(aXa).
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 20 of 82 PageID #: 329
 AO 88B (Rev. I 2/l 3) Subpoena to Produce Documents, lnformation, or Objects or to Permit Inspection of Premises in   a   Civil Action   (Page 2)


 Civil Action     \6.    19-CV-1984


                                                     PROOF OF SERVICE
                      (This section should not beJited with the couft unless required by Fed.                               R   Civ. P. 45.)

            I.received this subpoena fot fuame of individual and title, if any)

on (dote)


            E   I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                           ;of
            D   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                      for travel and $                              for services, for atotal            of$              0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server's signature



                                                                                                  Printed name and title




                                                                                                     Server's address


Additional information regarding attempted service,                  etc.   :
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 21 of 82 PageID #: 330
 AO88B (Rev. l2113)SubpoenatoProduceDocuments, lnformation,orObjectsortoPennitlnspectionofPremisesinaCivil                     Action(Page3)


                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llll3)
 (c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that docs
                                                                                   not describe specific occurrences in dispute and results from the expert's
   (ll For a Trial, Hearing, or Deposition, A subpoena may command a               study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                    (Cl Specifling Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(dX3)(B), the court may, instead ofquashing or
 regularly transacts business in person; or                                        modi$ing a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving party:
 transacts business in person, ifthe person                                             (i) shows a substantial need lor the testimony or material that cannot bc
       (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensatccl.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (21For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (l\ Producing Documents or Electronically Stored I nformati on. 1ltese
tangible things at a place within 100 miles of whete the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
  (B) inspection oipremises at the prenrises to be inspected.                         (A) Documents. A person responding to a subpoena to produce docutncnts
                                                                                  must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Informailon Not Specified.
  (l) Avoiding Undue Burden or Expensei Sanctions. A party or attorney            lfa subpoena does not speci$ a form fbr producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or lornrs in
to avoid inrposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable fomr or fornts.
subpoena. The court ior the district where compliance is required must                (C) Electronical[y Snred Information Produced in Only One Form.'l'hc
enforce this duty and impose an appropriate sanction-rvhich may include           person responding need not produce the same electronically stored
lost eamings and reasonable attomey's flees---on a party or attomey who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Informatiorz. The person
                                                                                  responding need not provide discovery ofelectronically stored infomration
 (2) Command to Produce Moteriols or Permit Inspeclion,                           flrom sources that the person identifies as not reasonably accessille becausc
  (A\ Appearance Nol Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or lor a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to iltspecting, copying, testing, or          (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to          (A\ Information Withheld. A person withholding subpoenaed inlomration
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for            tiil must:
                                                                                  material
compliance or l4 days after the subpoena is served. Ifan objection is made,               i*pr.srv   make the claim; and
the lollowing rules apply:                                                            (ii) describe the nature ofthe withheld documents, conrmunications. or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing informdtion itself
nray move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B\ Information Produced. Ifinfomration produced in response to a
      (ii) 1'hese acts may be required only as directed in the order, and the     subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer ffom     trial-preparation material, the person making the claim may notily any partl'
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifulng a Subpoenn                                             information and any copies it has; must not use or disclose the information
  (A) IVhen Required. On.timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                       information ifthe party disclosed it before being notified; and may pronrptly'
     (i) fails to allow a reasonable time to comply;                              present the information under seal 1o the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the clain is
     (iii) requires disclosure ofprivileged or oth€r protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modiff the subpoena ifit requires:                               who, having been served, lails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial inlormation; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (201 3).
                Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 22 of 82 PageID #: 331
                                                                                                                                         OCA Official Form No.: 960
                 AUTHORIZATION FOR RELEASE OF TTEALTH INFORMATION PURSUANT TO IIIPAA
                                    [This form has been approved by the New York State Department of Health]
     Patient Name                                                                                    Date of Birth                      Social Security Nurnber
      Devander                                                                                       03/01/80                            XXX-XX-XXXX
     Patient Address
      95-02 104th Street, Ozone Par               New York          1,141,6

    I, or my authorized representative, request that health information regarding my care and treatment
                                                                                                        be released as set forth on this form;
    In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability
                                                                                                     and Accountability Act of 1996
    (HIPAA), I understand that:
  l. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
 TREATMENT, except psychotherapy notes, and GONFIDENTIAL ulv* RuaTED INFORMATION
                                                                                                                 only if I place my initials on
 the appropriate line in Item 9(a). In the event the health information described below includes
                                                                                                     any of these types of information, and I
 initial the line on the box in Item 9(a), I specifically authorize release ofsuch information
                                                                                               to thefersonis) indicated in ltem g.
 2' lf r am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information,         the recipient is
 prohibited from redisclosing such information without my authorization unless permitted
                                                                                                    to do so under federal or state law. I
 understand that I have the right to request a list of people who may receive or use my HlV-related
                                                                                                    information without authorization. If
 I experience discrimination because of the release or disclosure of HlV-related information, I may contact the
                                                                                                                New york State Division
 of Human Rights at (212) 4s0-2493 or the New York Cify Commission of Human Rights at (21 z) 306-74s0.
                                                                                                                                                   These agencies are
 responsible for protecting my rights.
 3' I have the right to revoke this authorization at any time by writing to the health care provider listed below.                          I   understand that   I may
 revoke this authorization except to the extent that action has already bien taken based on
                                                                                            ihis authorization.
 4' I  understand that signing this authorization is voluntary. My treatment, payment, enrollment
                                                                                                   in a health plan, or eligibility for
 benefits will not be conditioned upon my authorization of this disclosure.
 5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2),
                                                                                                                              and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY H EALTH INFORMATION OR MEDICAL
 CARE WITH ANYONE OTHER THAN THE A TTORNEY OR             AL AGENCY SPECIFIED IN ITEM 9
 7                         of        provider or entity to release this information

 8. Name and               of person(s)     category      of person to whom          th IS information wil be sent:
                                                                                                                                 ,U4
      Simmons Jannace Deluca, LLP 43 Corporate Drive, Hauppauge, N ew York                                           1 1 788
e(a). Specific information to be released:
        @ Medical Record       from (insert date) Unlimited                to (insert date) Present
        fl   Entire Medical Record, including patient histories, office notes (except psychotherapy notes),
                                                                                                              test results, radiology studies, films,
             referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
        @    Other: all medical                  records films                                                  Include: (Indicate by Initialing)
                     &                           to
                                                                                                                               Alcohol/Drug Treatment
                                                                                                                               Mental Health Information
Authorization to Discuss Health Information                                                                                    HlV-Related Information
    (b) D By initialing here    _                     I authorize
                                      Initials                                              Name of individual health care provider
        to discuss my health information with my attomey, or                  a   governmental agency, listed here:

                                                                      Name or Governmental
10. Reason for release of information:                                                   I   L   Date or event on which this                    wil exprre:
     E At request of individual
    E Other: LEGAL                                                                       two years from date signed
12. If not the patient, name of person signing form:                                     13. Authority to sign on behalf of patient:

All items on this form                 completed and my questions about                 thi$                                              I have                   a
copy of the form.                                                                                                                        €,o
                                                                                             Date:            -zo
    Signature   of                               authorized by law.
*    Human Immunodcficiency Virus that causcs AIDS. The Nerv York State Public Health Larv                                                          of
     identify someone as having HIV symptoms or infcction and information regartling a pcrson's
                                                                                                                                   tn Queens County
                                                                                                                      Commlssion Hxpires Becember 22, 20f
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 23 of 82 PageID #: 332

AO88B (Rcv. l2113)SubpoenaloProduceDocuments, Infonnation,orObjectsortoPerrnrtlnspectionofPrernrsesinaClivil    Action



                                    UNruBo SrRrns DTSTruCT COURT
                                                                     for the
                                                      Eastern District of New York

                    DEVANDER SINGH
                                                                        )
                            Plainti/[                                   )
                                                                        )       Civil Action    No. 19-CV-1984
      COSTCO WHOLESALE CORPORATION, et al.                              )
                                                                        )
                           Defendant                                    )

                     SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CryIL ACTION

To:                                Flushing MedicalCenter, 140-14 CherryAve., Flushing, NY 11355

                                                   (Name of ;rcrson to whom this subpoena is directed)


        d
        Production: YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
docurnerrts, electronically stored information, or objects, and to permit inspection, copying, testing, or sarnpling of thc
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of trealment to present.

 Place: g;6rnons Jannace Deluca, LLp                                             Date and Time
            43 Corporate Drive                                                                      031191202010:00 am
            Hau        ; NY 1 1788

     J Inspection of Premises: YOU ARE COMII{ANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting parly
may inspect, fileasure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                           Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliancc;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty                t<r

respond to this subpoena and the potential consequences ofnot doing so.

Date:

                               CLERKOF COURT
                                                                                    OR

                                        Signature of Clerk or Deputy Clerk                                  Attorney's signature


Tlre narne, address, e-mail address, and telephone number of the attorney representing                   (name of party)

Costco Wholesale Corporation                                                             , who issues or requests this subpoena, are:
Sal F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to wlronr
it is directed. Fed. R. Civ. P. a5(a)(a).
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 24 of 82 PageID #: 333
 AO 888 (Rev. l2ll 3) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action   (Page 2)


 Civil Action No. 19-CV-1984

                                                      PROOF OF SERVICE
                      (This section should not be tiled with the court unless reqaired by Fed.                         R   Civ. P. 45.)


            I received this subpoenafor          (name of individual and title,   if any)

on (date)


            f,   I served the subpoena by delivering a copy to the named person as follows


                                                                                            on (date)                                      ;or

            D    I returned the subpoena unexecuted because



            Unless the subpoena was issued on behalfofthe United States, or one ofits officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                       for travel and $                              for services, for    a total   of$             0.00



            I declare under penalty of perjury that this information is true



Date:
                                                                                                    Server's signature




                                                                                                  Printed name and title




                                                                                                     Server's address


Additional information regarding attempted service, etc
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 25 of 82 PageID #: 334
 AO 888 (Rev.    I   2/ I 3) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection   of Premises in   a   Civil Action(Page 3)

                                 Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                l2llll3)
 (c) Place of Compliance.                                                                   (ii) disclosing an unretained expert's opinion or information that doos
                                                                                       not describe specific occurrences in dispute and results from the expert's
   (l) For n Trial, Hearing, or Deposition, A subpoena may command a                   study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                        (Cl Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(dX3)(B), the court may, instead ofquashing or
 regularly transacts business irr personi or                                           modifoing a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions ifthe serving party:
 transacts business in person, ifthe person                                                 (i) shows a substantial need for the testimony or material that cannot bc
       (i) is a party or a party's officer; or                                         otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                  (ii) ensures that the subpoenaed person will be reasonably compensatcd.
expense.
                                                                                       (e) Duties in Responding to a Subpoena.
  (2\ For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored inlormation, or                  (ll Producing Documenls ot Electonicatly Stored Information. Tltcsc
tangible things at a place within I 00 miles of rvhere the person resides, is         procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                               information:
   (B) inspection of premises at the premises to be inspected.                           (A) Documents. A person responding to a subpoena to produce docuntcnts
                                                                                      must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           must organize and label them to correspond to the categories in the demand.
                                                                                         (B) Formfor Producing Electronically Stored Information Not Specifed.
  (l) Avoiding Undue Burden or Expensei Sanctions. A party or attomey                 Ifa subpoena does not speciry a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps             information, the person responding must produce it in a lorm or fomrs in
to avoid imposing undue burden or expense on a person subject to the                  which it is ordinarily maintained or in a reasonably usable fomr or fornrs.
subpoena. The court for the district where compliance is required must                   (C) Electronically Stored Information Produced in Only One Forn.'lhc
enforce this duty and impose an appropriate sanction-which nray include               person responding need not produce the same electronically stored
lost eamings and reasonable aftomey's fees*on a party or attorney who                 information in more than one form.
fails to comply.                                                                         (D) Inaccessible Electronically Stored Information The person
                                                                                      responding need not provide discovery ofelectronically stored information
  (2) Commanrl to Produce Materiols or Permit Inspeclion.                             from sources that the person identifies as not reasonably accessible becausc
   (A) Appearance Not Required. A person commanded to produce                         ofundue burden or cost. On motion to compel discovery or for a protectivc
documents, electronically stored information, or tangible things, or to               order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of           reasonably aciessible because ofundue burden or cost. Ifthat showing is
production or inspectiou unless also commanded to appear for a deposition,            made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                    requesting party shows good cause, considering the limitations oi Rule
   (B) Objections. A person commanded to produce documents or tangible                26(bX2XC). The court may specifr conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or               (2) Clatming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to              (A) Information lVithheld. A person withholding subpoenaed inlomration
producing electronically stored information in the form or forms requested.           under a claim that it is privileged.or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified lor              material must:
compliance or l4 days after the subpoena is served. Ilan objection is made,                (i) expressly make the claim; and
the following rules apply:                                                                 (ii) describe the nature of the withheld documents, communications. or
      (i) At any time, on notice to the commanded person, the serving party           tangible things in a manner that, without revealing inlormation itsell
may move the court for the district where compliance is required for an               privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                              (B) Information Produced. Ifinfomration produced in response to a
      (ii)'l-hese acts may be required only as directed in the order, and the         subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer lrom         trial-preparation material, the person making the claim may notiS any part1,'
significant expense resulting liom compliance.                                        that received the information ofthe claim and the basis for it. After being
                                                                                      notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Motlifying a Subpoena                                                information and any copies it has; must not use or disclose the information
  (Al l{hen Required. On.timely motion, the court for the district where              until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modif, a subpoena that:                          information if the party disclosed it before being notified; and may pronrptll,'
     (i) fails to allow a reasonable time to comply;                                  present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                  compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                              produced the information must preserve the information until the clairn is
      (iii) requires disclosure ofprivileged or other protected matter, ifno          resolved.
exception or waiver applies; or
      (iv) subjects a person to undue burden.                                         (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a                 The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on             motion is transfened, the issuing court-may hold in contempt a person
nlotion, quash or modiry the subpoena ifit requires:                                  who, having been served, fails without ade(uate excuse. to obey the
       (i) disclosing a trade secret or other confidential research,                  subpoena or an order related to it.
development, or commbrcial information; or




                                           For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (201 3).
              Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 26 of 82 PageID #: 335
                                                                                                                       OCA Official Form No.: 960
                AUTHORIZATION FOR RELDASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                                    [This form has been approved by the New York State Department of Healthl
    Patient Name                                                                    Date of Birth                     Social Security Number
    Devander Singh                                                                     03/01/80                        XXX-XX-XXXX
    Patient Address
    95-02 104th Street, Ozone Park, New York 11416
I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
 1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INF'ORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the person(s) indicated in Item 8.
2. If I am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below.           I   understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4, I  understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in ltem 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9
7                                                        to         this

                   of person(s) or category of person to whom this infoimation will be sent: /                          (
8. Name and adilrbss                                                                                           '
      Simmons Jannace Deluca, LLP, 43 Corporate Drive, Hauppauge, New York 11788
9(a). Specific information to be released:
          El Medical Record from (insert date) tsrt,/t',+t; /+o/           to (insert date)7re*-.,*
          E Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
             referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
          @   Other: all medical reportsn records, films                                          Include: Qndicate by Initialing)
                     & bills unrestricted to date                                                            Alcohol/Drug Treatment
                                                                                                             Mental Health Information
Authorization to Discuss Health Information                                                                  HlV-Related Information
    (b)   tr By initialing   here                 I authorize
                                       Initials                            Name of individual health care provider
          to discuss my health information with my attomey, or a governmental agency, listed here:

                                                  (Attorney/Firm Name or Governmental Agency Name)
10. Reason for release of information:                                        I 1. Date or event on which this authorization    will   expire:
    E At request of individual
    @ Other: LEGAL                                                            two years from date signed
12. If not the patient,
               -
                        name of person signing form:                          13. Authority to sign on behalf of patient:
                         /tf:\
                        /\                                                                                                               //
All   items on this                                             .
                                    been completed and my ouestions about this lorm have been answered.
                                                                                A-Oo4lJ _iD b
                                                                                                                                                  a
copy ofthe

                                                                               Date:                -20
                                 representative authorized by law
                                                                                                                   $THFHEfr{
*     Human Immunodeficiency Virus that causes AIDS. The New York State Public Health Law
      identify someone as having HIV symptoms or infection and information regarding a                 contacts.    No"09SK$S1SBS4
                                                                                                              €r,tsllfled In Supens Gounty
                                                                                                       fiehn*rtaeisft Sryrlnon Oocamber 22,      20f
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 27 of 82 PageID #: 336

AO 888 (Rev. l2l I 3) Subpoena to Produce   Docume nts, Information, or Objects or to Perrnit Inspcction   of   Pre   mises in a Civil Action



                                      UNrrpn Srarps Drsrnrcr CoURT
                                                                              for the
                                                            Eastern District of New York

                      DEVANDER SINGH
                                                                                  )
                              Plaintiff                                           )
                                                                                  )        Civil Action          No.         1g-CV-1984
    COSTCO WHOLESALE CORPORATION, et al.                                          )
                                                                                  )
                             Defendant                                            )

                       SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To:              McCulloch Orthopaedic Surgical Services, 125-10 Queens Blvd., Suite 9, Kew Gardens, NY 1 1415

                                                         (Name o/person lowhom this subpoena is directed)


      t Production.' YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of thc
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: gin-'rpons Jannace Deluca, LLp                                                       Date and Time:
        43 Corporate Drive                                                                                               031191202010:00 am
        Hau           NY 1 1788

      (7 Inspection of Premises.'YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other properly possessed or controlled by you at the time, date, and location set forth below, so that the requesting parly
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                                      Date and Time:




        Tlre following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relatirrg to the place of compliancc;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                  CLERK OF COURT
                                                                                                OR

                                            Signature of Clerk or Depu,,61s71,                                                     Attorney's signalure


Tlre name, address, e-mail address, and telephone number of the attorney representing6nme of party)
Costco Wholesale Corooration                                             , who issues or requests this subpoena, arc
Sal F. DeLuca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11789 (631)873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whonr
it is directed. Fed. R. Civ. P. a5@)@).
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 28 of 82 PageID #: 337
 AO88B (Rev. l2113)SubpoenatoProduceDocurnents, Information,orObjectsortoPermitlnspectionofPremisesinaCivil         Action(Page2)

 Civil Action No. 19-CV-1984

                                                     PROOF OF SERVICE
                      (This section should not befiled with the court unless requircd by Fed. R. Civ. P. 45.)

            I received this subpoenafor     (name of individual and titte,   dany)
on (date)


            D    I served the subpoena by delivering a copy to the named person as follows:


                                                                                     on   (date)                               ;or
            il   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                 for travel and $                             for services, for atotal     of$          0.00



            I declare under penalty of perj ury that this information is true.


Date:
                                                                                             Server's signature



                                                                                           Printed name and title




                                                                                              Server's address


Additional inforrnation regarding attempted service,           etc.   :
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 29 of 82 PageID #: 338
 AO88B (Rev. l2113)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llll3)
 (c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occunences in dispute and results from the expert's
            t
   (l) For Trial, Hearing, or Deposition. A subpoena may command a                 study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                    (C\ Specifling Conditions as an Ahernative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(dX3)(B), the court may, instead ofquashing or
 regularly transacts business in person; or                                        modiffing a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       conditions if the sewing party:
 transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot bc
       (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensatcd.
 expense.
                                                                                   (e) Duties in Responding to a Subpoena.
   (2) For Other Discovery. A subpoena may command:
    (A) production of documents, electronically stored informafion, or              (ll Producing Documents or Electronically Stored Information. Thesc
 tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; and                          information:
    (B) inspection ofpremises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce docunrcnts
                                                                                   must produce them as they are kept in the ordinary course ofbusiness or
 (d) Protecting r Person Subject to a Subpoena; Enforcement.                       must organize and label them to conespond to the categories in the deniand.
                                                                                      (B) Formfor Producing Electronically Stored lnformation Nol Specifed.
  (l) Avoiding (Jndue Burden or Expensei Sanctions. Aparty or attomey              Ifa subpoena does not speciry a lorm lor producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or fomrs in
to avoid inrposing undue burden or expgnse on a person subject to the              which it is ordinarily maintained or in a reasonably usable lomr or fornrs.
subpoena. The court lor the district where compliance is required rnust               (C) Electronically Stored Information Produced in Only One Fornr.'ll'tc
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attomey's fees---on a party or attomey who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery ofelectronically stored infomration
 (2) Commantl to Produce Materiols or Permil Inspection.                           liom sources that the person identifies as not reasonably accessille because
   (A) Appearance Not Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protectivc
docunrents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of        reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible             26(bX2XC). The court may speciff conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to           (A) Information lVithheld. A person withholding subpoenaed inlormation
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified lor          material must:
compliance or l4 days after the subpoena is served. Ifan objection is made,            (i) expressly make the claim; and
the flollowing rules apply:                                                            (ii) describe the nature of the withheld documents, communications. or'
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a nranner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. Ifinfomration produced in response to a
      (ii) These acts may be required only as direeted in the ordeq and the       subpoena is subject to a claim ofprivilege or ofprotection 3s
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notiry any part),
significant expense resulting from cornpliance.                                   that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoenu                                             information and any copies it has; must not use or disclose the information
  (Ll Wlten Required. On.timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrisve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the clairn is
     (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) Ilrhen Permitled. To protect a person subject to or affected by a           The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a pcrson
motion, quash or modifl the subpoena if it requires:                              who, having been served, fails without adequate excuse. to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial inlormation; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (20 l3).
               Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 30 of 82 PageID #: 339

                                                                                                                                      OCA Official Form No.: 960
                  AUTHORIZATION FOR RELEASE OF IIEALTH INFORMATION PTIRSUANT TO HIPAA
                                       [This form has been approved by the New York State Department of Healthl
      Patient Name                                                                               Date of Birth                    Social Security Number
      Devander Sin                                                                               03/01/80                          XXX-XX-XXXX
      Patient Address
      95-02 104th                    Ozone Pa         New York 1L416
    I, or my authorized representative, request that health information regarding my care and treatment
                                                                                                        be released as set forth on this form:
    In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability
                                                                                                     and Accountability   Act of 1996
    (HIPAA), I understand that:
     1' This authorization may include disclosure of information relating to ALCOHoL and DRUG ABUSE,
                                                                                                                      MENTAL HEALTH
    TREATMENT, except psychotherapy notes, and GONFIDENTIAL lilv* nrlaTED INFORMATION
                                                                                                                only if I place my initials on
    the appropriate line in Item 9(a). In the event the health information described below includes
                                                                                                    any of these types of information, and I
  initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the person(s)
                                                                                                                 indicated in Item g.
 2' If I am authorizing     the release of HlV-related, alcohol or drug treatment, or mental health,treatment information,
                                                                                                                                 the recipient is
 prohibited from redisclosing such information without my auth-rization unless permitted
                                                                                                     to do so under federal or state law. I
 understand that I have the right to request a list of people who may receive or use my HlV-related
                                                                                                         information without authorization. If
 I experience discrimination because of the release or disclosure of HlV-related information, I may contact th.
 of Human Rights at (212) 480-2493 or the New York City Commission of Human Rigirts at (212)
                                                                                                                      N;t;;[iiu,.liuirion
                                                                                                                306-7450. These agencies are
 responsible for protecting my rights.
 3' I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
 revoke this authorization except to the extent that action has already bien taken based on this
                                                                                                    authorization.
 4' I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
 benefits will not be conditioned upon my authorization of this disciosure.
 5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in ltem 2),
                                                                                                                                        and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR
                                                                                  MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL
                                                                                                                           SPECIFIED IN ITEM          9
 7. Nam        of         or    to     this in

 8                  address      person( s                    of person
      Simmons Jannace Deluca,
                                                                          to
                                                            c orporate Drive,
                                                                                   this information wil sent:
                                                                                   Hauppau 9e' N ew Y ork 1 1 788                ew       q
9(a) Specific information to be released:
     { Ueaicat Record from (insert date) un                      lrm,/ff|nsert date)
                                                                                     ^ri
                                                                                                      Aruso*/
     E Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology
                                                                                                                              studies, films,
       referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
           &   Othe.: all medical                    records, films                                         Include: (Indicate by Initialing)
                                                     to
                                                                                                                       Alcohol/Drug Treatment
                                                                                                                       Mental Health Information
Authorization to Discuss Health Information                                                                            HlV-Related Information
     (b)   tr By initialing   here                        I authorize
                                          Initials                                          Name of individual health care provider
           to discuss my health information with my attorney, or a governmental agency, listed here:

                                                                          Name or Governmental
10. Reason for release of information                                                  11. Date or event on which this authorization will expire:
    E At request of individual
    @ Other: LEGAL                                                                    two years from date signed
i2. If not the patient, name of person signing form                                   13. Authority to sign on behalf of patient:

All   items on this                   been completed and my questions about th is fo,rm have been answered. In
copy ofthe                                                                                 eDo'LD TD \,
                                                                                        Date:
    Signature                    representative authorized by law
                                                                                                                           $T$iFFIEN
*     HumAn Immunodeficiency Virus that causes AIDS. Thc Nerv York State Public Hcalth Larv
      identify somcone as having HIV symptoms or infection and information regarding a person' contacts.           0il$K$$1SSs4
                                                                                                       Qrtrailffuld ln $uusns $ounty
                                                                                               soi-nrniselan Sxpiru* $eceniher ?2,                        z}a
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 31 of 82 PageID #: 340

AO88B (Rev. l2113)SubpoenatoProduccDocuments, lnforrnation,orObjectsortoPerrnitlnspectiortofPremiscsrnaCivil     Actron



                                       UNTTBI STATBS DTSTruCT COURT
                                                                         for the
                                                          Eastern District of New York

                     DEVANDER SINGH
                                                                             )
                             P   laintiff                                    )
                                                                             )      Civil Action    No. 1g-CV-1984
     COSTCO WHOLESALE CORPORATION, et al                                     )
                                                                             )
                             Defendant                                       )

                      SUBPOENA TO PRODUCD DOCUMENTS,INFORMATION, OR OBJECTS
                        OR TO PERMIT INSPECTION OF PREMISES IN A CWIL ACTION

To                                          DuraMed LLC,2164 S. Richards St., Salt Lake City, UT 841 15

                                                        (Name of person to whom this subpoena is directed)


          d
       productton: YOIJ ARE COMMANDED to produce at the time, date, anil place set forth below the following
documents, electronically stored infonnation, or objects, and to permit inspection, copying, testing, or sampling of the
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g166ons Jannace Deluca, LLp                                                   Date and Time:
        43 Corporate Drive                                                                              031191202010:00 am
        Hau         NY 11788

     J Inspection of Premises: YOU ARE COMMANDED to pennit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set fbrth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                              Date arrd Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your dLrty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                   CLERKOF COURT
                                                                                         OR

                                             Signature of Clerk or Deputy Clerk                                Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name of partl,)
Costco Wholesale Corporation                                            , wlro issues or requests this subpoena, are

SalF. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,
c..lelr   read)sidfirm com
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each parly in this case before it is served on the person to whont
it is directed. Fed. R. Civ. P. a5@)@).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 32 of 82 PageID #: 341
 AO 88B (Rev. l2ll 3) Subpoena to Produce Documents, Information, or Objects or to Permit Inspectiqn of Premises in a Civil Action (Page 2)


 civil Action No.        19-CV-1984


                                                                PROOF OF SERVICE
                       (This section should not beJiled with the court unless required by Fed.                         R   Civ.   P.   45.)


            I received this subpoen a for        (name of individual and title, if any)

on (date)


            0   I served the subpoena by delivering a copy to the named person                      as   follows:


                                                                                            on (date)                                         or

            D I returned     the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                       for travel and $                              for services, for a total     of$                0.00



            I declare under penalty of perjury that this information is true.



Date
                                                                                                     Server's sigiature



                                                                                                  Printed name and title




                                                                                                     .Server's address


Additional infonnation regarding attempted service, etc
         Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 33 of 82 PageID #: 342
 AO88B (Rev. l2113)SubpoenatoProduceDocuments, Information,orObjectsortoPennitlnspectronofPremisesinaCivil                         Action(Page3)


                                Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                              lzlllts)
 (c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or information that docs
                                                                                      not describe specific occurrences in dispute and results lrom the expert's
   (l) For a Trial, Hearing, or Deposition, A subpoena may command a                  study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                       (C) Specifling Conditions as an Alternative. ln the circumstances
    (A) within 100 miles of where the person resides, is employed, or                 described in Rule 45(dX3)(B), the court may, instead ofquashing or
 regularly transacts business in personl or                                           modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed; or regularly          conditions ifthe serving party:
 transacts business in person, ifthe person                                                (i) shows a substantial need for the testimony or material that cannot be
       (i) is a party or a party's officer; or                                        otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                 (ii) ensures that the subpoenaed person will be reasonably compensatcd.
expense.
                                                                                      (e) Dutics in Responding to a Subpoena.
  (21For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored infomration, or                  (l) Producing Documents or Eleclronically Stored Informotion.Thesc
.tangible things at a place within.100 miles of where the person resides, is          procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; and                             information:
   (B) inspection of premises at the premises to be inspected.                           (A) Documents. A person responding to a subpoena to produce docutrcuts
                                                                                      must produce them as they are kept in the ordinary course of,business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           must organize and label them to correspond to the categories in the demand.
                                                                                         (B) Formfor Producing Electronically Stored Information Not Specified.
  (l) Avoiding (Jndue Burden or Expense; Sanctions. A party or attorney               Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps             information, the person responding must produce it in a lorm or forms in
to avoid imposing undue burden or expense on a person subject to the                  which it is ordinarily maintained or in a reasonably usable form or fornrs.
subpoena. The court for the district where compliance is required must                   (C) Electronically Stored Information Produced in Only One Fornt.'ll'tc
enforce this duty and impose an appropriate sanction-rvhich may include               person responding need not produce the same electronically stored
lost earnings and reasonable attomey's flees----on a party or attorney who            information in more than one form.
fails to comply.                                                                         (Dl Inaccessible Electronically Stored Information The person
                                                                                      responding need not provide discovery ofelectronically stored infomtation
 (2) Commanrl to Produce Materials or Pernil Inspeclion.                              from sources that the person identifies as not reasonably accessible becausc
   (A) Appearance Not Required. A person commanded to produce                         ofundue burden or cost. On motion to compel discovery or for a protectivc
documents, electronically stored information, or tangible things, or to               order, the person responding must show that the information is not
pemrit the inspection ofpremises, need not appear in person at the place of           reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,            made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                    requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible                26(bX2XC). The court may specifo conditions for the discovery.
things or to permit inspection may sewe on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or               (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to              (A) lnformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.           under a claim that it is privileged or subject to proteotion as trial-preparation
The objection must be served before the earlier ofthe time specified lor              material must:
compliance or l4 days after the subpoena is served. Ifan objection is made,                (i) expressly make the claim; and
Lhe lollowing rules apply:                                                                 (ii) describe the nature of the withheld documents, communicatiorrs. or
      (i) At any time, on notice to the commanded person, the serving party           tangible things in a manner that, without revealing inlormation itself
may move the court for the district where compliance is required lor an               privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                              (B) Information Produced. Ifinfomration produced in response to a
      (ii) These acts may be required only as directed in the order, and the          subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's oflicer from         trial-preparation material, the person making the claim may noti$ any partl'
significant expense resulting from cornpliance.                                       that recoived the information ofthe claim and the basis for it. After being
                                                                                      notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modfying a Subpoenu                                                  information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court lor the district where               until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modif, a subpoena that:                          information ifthe party disclosed it before being notified; and may pronrptly'
     (i) fails to allow a reasonable time to comply;                                  present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                  compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                              produced the information must preserve the information until the clainl is
        (iii) requires disclosure ofprivileged or other protected matter, ifno        resolved.
exception or waiver applies; or
        (iv) subjects a person to undue burden.                                       (g) Contempt.
 (B\  IVhen Permitted. To protect a person subject to or affected by a               The court for the district where compliance is required-and also, after a
subpoena, thd court for the district where compliance is required may, on            motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena       ifit
                                             requires:                               who, having been served, lails without adequate excuse. to obey the
     (i) disclosing a trade secret or other confidential research,   .
                                                                                     subpoena or an order related to it.
development, or commbrcial inlormation; or




                                           For access to subpoena materials, see Fed. R. Civ.   P. 45(a) Committee Note (2013).
            Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 34 of 82 PageID #: 343
                                                                                                                             OCA Official Form No.: 960
                AUTHORIZATION FOR RELEASE OF IIEALTH INFORMATION PURSUANT TO HIPAA
                                        [This form has been approved by the Nerv Yorh state Department of Health]
    Patient Name                                                                       Date of Birth                        Social Security Number
    Devander Singh                                                                      03/01/80                             XXX-XX-XXXX
    Patient Address     .



      95-02104th Street, Ozone Park, New York 11416
I, or my authorized representative, request that health information regarding my care and treatment be released                    as set forth on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
 1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the person(s) indicated in Item 8.
2. If I   am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure,
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM                                                                        9
              and
                                                                                        I
              and            of person(s)                                   th IS nformation wl ll     sent:
   Simmons Jannace Deluca,                                                 Haupp auge, New Y ork         I 1 788
9(a). Specific information to be releasedi
                                tt"-t"r"iliiq f , '
                                                  ,
          Et MedicalRecord
                                                                    ,&tl  to (inseft axel      /eSury't
          f,l Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies,                 fi lms,
              referrals,            ng          insurance records, and records sent to you by other health care providers.

      ,{otn"t                                                                                        Include: (Indicate by Initialing)

                                                                            daL                                    AlcoholiDrug Treatment
                                                                                                                   Mental Health Information
Authorization to Discuss Health Information                                                                        HlV-Related Information
    (b)   tr By initialing   here   _                 I authorize
                                           Initials                        Name of individual health care provider
          to discuss my health information with my attomey, or a governmental agency, Iisted here:

                                                   (Attomey/Firm Name or Governmental Agency Name)
10. Reason for release of information:                                        I 1. Date or event on which this authorization           will   expire:
    E At request of individual
    El Other: LEGAL                                                             two years from date signed                                                   //
12. If not the patient, name of person signing form                             13. Authority to sign on behalf of patient:
                                                                                                                                                    //
All   items on this           have                      and my questions about thislorm have been answerg. In 4d{ition, I have been
copy ofthe form                                                                   Scr)te'erl  TD !re-+ile- rn"e_
                                                                                  ,,ur", 0 L.23'ZD
    Signature                   representative authorized by law.
                                                                                                                              cTstS
*     Human Immunodeficicncy Virus that causes AIDS. Thc Nov Yorh State Public Health Larv                         infotthalthdf
      idcntify somcone as having HIV symptoms or infection and information regarding a person's                                    Itlo.
                                                                                                                        Q*e!ified in QueEns &orunty
                                                                                                                   Oenlmission fixpires Secornber !2,                   l0O
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 35 of 82 PageID #: 344

AO   88   B ( Rev. I 2/ I 3) Subpoena to Produce Docurrcnts, lnlbrrnation,   or Objccts or to Pennit Inspectiort. of Prenrises in a Civil Action



                                             UNITBo SrarpS DTSTruCT COURT
                                                                                     for the
                                                                 Eastern District of New York

                           DEVANDER SINGH
                                    Plaintiff
                                                                                                   Civit Action       No. 19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al.

                                   Defendant


                            SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                              OR TO PERMIT INSPECTION OF PREMISES IN A CryIL ACTION

To:                           Meadowbrook Medical Equipment, lnc., 2611 Merrick Rd, #1303, Bellmore, NY 11710

                                                              (Name of person to whom this subpoena is directed)


          d
        Productfon;YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored infonnation, or objects, and to pennit inspection, copying, testing, or sarnpling of tlrc
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place:       g;rrons  Jannace Deluca, LLp                                                          Date and Time:
              43 Corporate Drive                                                                                           031151202010:00 am
              Hau         NY 1 1788

          J
        Inspection of Primises.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, lneasure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                                   Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
resporrd to this subpoena and the potential consequences ofnot doing so.

Date:

                                        CLERKOF COURT
                                                                                                        OR

                                                Signature of Clerk or Deputy Clerk                                                   Attorney's signalttre


Tlre name, address, e-mail address, and telephone number of the attorney representing(nante of party)
Costco Wholesale Corporation                                                                                  , who issues or requests this subpoena, arc:

SalF. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4BBB,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whonr
it is directed. Fed. R. Civ. P. a5(a)(a).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 36 of 82 PageID #: 345
 AO88B (Rev. l2l13)SubpoenatoProduceDocuments,     lnformation,orObjectsortoPermitlnspectionofPremisssinaCivil     Action(Page2)

 civil Action No.          19-CV-1984


                                                           PROOF OF SERVICE
                         (This section should not befiled with the court unless required by Fed.             R     Civ. P, 45.)


            I received this subpoen a for   fuame of individuat and title, if any)

on (date)


            D   I served the subpoena by delivering a copy to the named person             as    follows:


                                                                                     on (date)                                ;or

            D   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                 for travel and $                           for services, for atotal      of$          0.00



            I declare under penalty of perjury that this information is true.


Date
                                                                                            Semer's sigiature




                                                                                          Printed name and title




                                                                                            Server's address


Additional      in   fonnation regarding attempted service,     etc.   :
         Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 37 of 82 PageID #: 346
 AO88B (Rev. l2113)SubpoenatoProduceDocuments, lnformation,orObjectsortoPcrmitlnspectionofPremisesinaCivil                                Action(Page3)


                                     Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                l2llll3)
 (c) Place of Compliance.                                                                       (ii) disclosing an unretained expert's opinion or information that docs
                                                                                          not describe specific occunences in dispute and results from the expert's
  (l) For a Trial, Hearing, ot Deposition, A subpoena may command a                       study that was not requested by a party.
person to aftend a trial, lrearing, or deposition only as follows:                           (C'1 Specifling Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or                      described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person: or                                                modifuing a subpoena, order appearance or production under specified
   (B) within the state where the persotr resides, is employed, or regularly              conditions if the sewing party:
transacts business in person, ifthe person                                                      (i) shows a substantial need lor the testimony or material that cannot be
      (i) is a party or a party's officer; or                                             otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                       (ii) ensures that tlre subpoenaed person will be reasonably compensated.
expense.
                                                                                          (e) Dutics in Responding to a Subpoena.
  (21For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored infornrafion, or                     (ll Producing Documenls ot Eleclronically Stored Informatlon. Thesc
tangible things at a place within 100 miles of where the person resides, is              procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                                  information:
  (B) inspection olpremises at the premises to be inspected-                                (A) Documents. A person responding to a subpoena to produce docrtnrcttts
                                                                                         must produce them as they are kept in the ordinary course olbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                              must organize and label them to correspond to the categories in the demarrd.
                                                                                            (B) Formfor Producing Electronically Stored Information Not Specified.
  (l) Avoiding Undue Bunlen or Expensei Sanctions. A party or attorney                   lfa subpoena does not speci$ a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps                information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                     which it is ordinarily maintained or in a reasonably usable fomr or forurs.
                                                                                                                                                                  -[he
subpoena. The court for the district where compliance is required must                      (C) Electronically Stored Information Produced in Only One Fornt.
enforce this duty and impose an appropriate sanction-which may include                   person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees-on a party or attorney who                    infornration in more than one form.
fails to comply.                                                                            (D\ Inaccessible Electronically Stored Information The person
                                                                                         responding need not provide discovery ofelectronically stored infontration
                        Materiols or Permil Inspection'
 (2'1 Commarut to Produce                                                                lrom sources that the person identifies as not reasonably accessible becartsc
  (A) Appearance Not Required. A person commanded to produce                             ofundue burden or cost. On motion to cotnpel discovery or for a protective
documents, electronically stored information, or tangible things, or to                  order, the person responding nust show that the information is not
permit the inspection ofpremises, need not appear in person at the place of              reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,               made, the court may nonetheless order discovery from such sources ifthe
hearing. or trial.                                                                       requesting party shows good cause, considering the limitations ofRule
   (B'1 Objections. A person commanded to produce documents or tangible                  26(bX2XC). The court may specifo conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or                   (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises---or to                 (A) Information lltithheld. A person withholding subpoenaed inlornration
producing electronically stored information in the form or forms requested.               under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified lor                material must:
compliance or l4 days after the subpoena is served. lfan objection is made,                   (i) expressly make the claim; and
the lollowing rules apply:                                                                    (ii) describe the nature of the withheld documents, commutrications. or
      (i) At any time, on notice to the commanded person, the serving party              tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an                  privileged or protected, will enable the parties to assess the claim.
order cornpelling production or inspection.                                                (B) Information Produced. [finfomration produced in response to a
      (ii) These acts may be required only as directed in the order, and the             subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's oflicer from            triai-preparation material, the person making the claim may notiS any part)'
significant expense resulting llom compliance.                                           that received the information ofthe claim and the basis for it. After being
                                                                                         notified, a party must promptly retum, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoenu                                                    information and any copies it has; must not use or disclose the information
  (Al Wen Required. On.limely motion, the court for the district where                   until the claim is resolved; muit take reasonable steps to retrieve the
compliance is required must quash or modiff a subpoena that:                             iirformation ifthe party disclosed it before being notified; and may pronrptly
        (i) fails to allow a reasonable time to comply;                                  present the information under seal to the court for the district where
        (ii) requires   a person   to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                                 produced the information must preserve the information until the clairn is
        (iii) requires disclosure ofprivileged or other protected matter, ifno           resolved.
exception or waiver applies; or
        (iv) subjects   a person to undue burden.                                         (g) Contempt.
  (B'1 When Permitted. To protect a person subject to or affected by a                   The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on                motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modifr the subpoena           ifit
                                              requires:                                  who, having been served, lails without adequate excuse. to obey the
      (i) disclosing a trade secret or other confidential research,                      subpoena or an order related to it.
development, or commercial information; or




                                               For access to subpoena materials, see Fed. R. Civ.   P. 45(a) Committee   Note (201 3).
                Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 38 of 82 PageID #: 347
                                                                                                                                                  No': e60
                 AUrHoRIzArroN FoR RELEAsE oF rrEALrH rNFoRMArroN puRsuANT+3tli$l'f
                                    [This form has been approved by the New York State Department of Health]
      Patient Name
                                                                                         Date of Birth                      Social Security Number
      Devander                                                                            03/01/80                              XXX-XX-XXXX
     Patient Address
      95-02 104th Street, Ozone Par             New York 11416
     I, or my authorized representative, request that health information regarding my care
                                                                                             and treatment be released as set forth on this form:
     In accordance with New York State Law and the Privacy Rule of the Health Insurance portability
                                                                                                         and Accountabiliry nct of 1996
     (HIPAA), I understand that:
     I' This authorization may include disclosure of information relating to ALCoHoL and DRUG ABUSE, MENTAL
    TREATMENT, except psychotherapy notes, and GONFIDENTIAL tttv* RnlarED                                                              HEALTH
                                                                                                 INFORMATION only if I place my initials on
    the appropriate line in Item 9(a). In the event the health information described
                                                                                        below includes any of these types of information, and I
    initialthe line on the box in Item 9(a),I specifically authorize release of such information
                                                                                                  aoii"pr"""ft)             in Item g.
    2' lt r am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatmentindicated
                                                                                                                   information, the recipient is
    prohibited from redisclosing such information without my authirization
                                                                                    unless permitted to do so under federal or state law. I
    understand that I have the right to request a list of peopl" *ho ruy receive
                                                                                   or use my HlV-related information without authorization. If
    I experience discrimination because of the release or disclosure oililv-related infonnation,
                                                                                                    I ;t contact the New york state Division
    of Human Rights at (212) 4s0-2493 or the New York city commission of Human
                                                                                               nights at"1zt 2) 306-74s0. These agencies  are
 responsible for protecting my rights.
 3' I have the right to revoke this authorization at any time by writing to the health care provider listed below.
                                                                                                                    I understand that I may
 revoke this authorization except to the extent that action has already b-een
                                                                              taken based on this authorization.
 4' I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan,
                                                                                                                           or eligibility for
 benefits will not be conditioned upon my authorization of thii disclosure.
 5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted
                                                                                                                 above in rtem 2),and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION
                                                                               OR MEDICAL
 CARE                ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED
                                                                                     IN ITEM                                                  9
 7                           of                 or entity to release   information:

      Name and address    person(s) or       of to w this inform   wil be sent:
    Simmons Jannace D eluca, LLP 43 Corporate Drive, Hauppau ge, N ew Y o rk 1 1
                                                                                 788
 9(a). Specific inform ation to be released:
          E MedicalRecord from (insert date) Unlimited                    to (insert date) present
          E Entire Medical Record, including putient hGto.itsJffireiotes (except pry"tlotttoupy notrry,
                                                                                                              trrt results, radiology     studies, films,
            referrals, consults, billing records, insurance records, and records r.nt to yo, by
                                                                                                other health care providers.
          @ other: all medical rgporlts, records, films_
                                                                                               Include: (Indicate        by Initialing)
                                                                                                                 Alcohol/Drug Treatment
                                                                                                                 Mental Health Information
Authorization to Discuss Health Information
                                                                                                                 HlV-Related Information
    (b)   tr By initialing   here                I authorize
                                     Initials                                         Name of individual health care provider
          to discuss my health information with my attorney, or a governmental agency, listed
                                                                                              here:

                                                               Name or Govemmental
10. Reason  for release of information:                                     I   l.   Date or event on which this authorization will expire:
    E At request of individual
    El Other: LEGAL                                                         two years from date signed
12. Ifnot the patient, name of person signing form:                         13. Authorify to sign on behalf of patient:

All items on this form                completed and my questions about this form
copy of the form.                                                            3&) 3zS*ru*49,ffi"9 eI have
                                                                                Date:
    Signature   of                        ve authorized by law.
*    Human Immunodeficiency Virus that causcs AIDS. The Nov Yorlt State public Health
                                                                                         Larv p
     idcntify somcone as having HIV symptoms or infcction and information regarding a pe.son's
                                                                                                                    ified tn Queens County
                                                                                                           Commission Expires Becember 22, 208
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 39 of 82 PageID #: 348

AO   88   B ( Rcv.   I   2/ | 3) Subpoena to Producc l)ocuments, Inlbrmation, or Objects or to Perm   it lnspcctiott of Prcmiscs in a Civ il Action


                                                 ljNrrno Srarps Dtsrrucr                                              CoURT
                                                                                      for the
                                                                     Eastem District of New York

                               DEVANDER SINGH
                                                                                          )
                                        Plaintiff                                         )
                                                                                          )           Civil Action      No.       19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al.                                                 )
                                                                                          )
                                       Defendanl                                          )

                                 SUBPOENA TO PRODUCE DOCUMENTS,INFORMAI'ION, OR OBJECTS
                                   OR TO PERMIT INSPECTION OF PREMIStrS IN A CIVIL ACTION

To                                     ExcellClinical Laboratory, lnc.,1 EthelRd, Bldg. 103, Ste. B, Edison, NJ 08817

                                                                 (l'lame of person to whom this subpoena is directed)

          d
      production: YOIJ ARE COMMANDED to produce at the time, date, and place set lorth below the following
docnments, electronically stored information, or objects, and to perrnit inspection, copying, testing, or sampling of thc
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g;n16ons Jannace Deluca, LLp                                                                   Date and Time
        43 Corporate Drive                                                                                                    031191202010:00 am
        Hau         NY 11788

          J
        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, ffleasure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                                                Date and Time:




              'fhe following provisions of Fed. R. Civ. P. 45 are attached Rule 45(c), relating to the place of compliancc;
                                                                          -
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your dLrty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                            CLERK OF COURT
                                                                                                          OR

                                                    Signature of Clerk or Deputy Clerk                                                  /tlorney's signalure


The nanre, address, e-mail address, and telephone number of the attorney representing                                              (name of party)

Costco Wholesale Corporation                                                                                    , wlro issues or requests this subpoena, arc
Sal F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Notice to the person who issues or requests this subpocna
A notice and a copy ofthe subpoena must be served on each party in this case before it is served on the person to lvhorn
it is directed. Fed. R. Civ. P. a5(a)( ).
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 40 of 82 PageID #: 349
 AO88B (Rev. l2113)SubpoenatoProduceDocurnents, Information,orObjectsortoPermitlnspectionofPremisesinaCivil          Action(Page2)

 civil Action No.      19-CV-1984


                                                         PROOF OT SERVICE
                     (This section should not be/iled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoenafor    (name of individual and title,   if any)

on (date)


            0   I served the subpoena by delivering a copy to the named person as follows:


                                                                                      on   (date)                               ;of

            D   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                 for travel and $                              for services, for a total    of$          0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server's sigiature



                                                                                            Printed name and title




                                                                                               Server's address


Additional inforrnation regarding attempted service,           etc.   :
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 41 of 82 PageID #: 350
 AO88B (Rev. l2113)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                              l2llll3)
 (c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that docs
                                                                                   not describe specific occunences in dispute and results from the expert's
  {l) For a Trial, Heoring, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C'1 Specifying Conditions as an Ahernative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                         modifoing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot bc
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Olher Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored infornration, or               (l) Producing Documents or Electronically Stored Information,l\ese
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
  (B) inspection olpremises at the premises to be inspected.                           (A) Documents. A person responding to a subposna to produce documcnts
                                                                                   must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the denrand.
                                                                                       (B'1 Formfor Producing Electronically Stored lnformation Not Specified.
  (l) Avoiding IJndue Barden or Expensei Sanctions. A party or attorney            Ifa subpoena does not speci$ a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable lomr or fortus.
subpoena. The court lor the district where compliance is required must                 (C'1 Electronically Stored Information Produced in Only One Fornt.'[hc
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable aftomey's fees----on a party or attorney who          information in more than one form.
fails to comply.                                                                       (D) Inaccessible Electronically Stored Information The person
                                                                                   responding need not provide discovery ofelectronically stored infonttation
  (2) Command to Produce Malerials or Pernil Inspection.                           flrom sources that the person identifies as not reasonably accessible becausc
   (A) Appearance Not Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protectivc
documents, electronically stored information, or tangible things, or to            order, the person responding must show that tho information is not
permit the inspection ofpremises, need not appear in person at the place of        reasonably accessible because ofundue burden or cost. Ifthat shdwing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (BJ Objections. A person commanded to produce documents or tangible             26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or aftorney designnted
in the subpoena a written objection to inspecting, copying, testing, or            (21 Claiming Privilege or Proteiction,
sampling any or all of the materials or to inspecting the premises----or to         (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the florm or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or l4 days after the subpoena is served. lfan objection is made,            (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications. or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required ior an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. Ifinfomration produced in response to         a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notif any partv
significant expense resulting from compliance.                                     that received the inlormation ofthe claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena                                              information and any copies it has; must not use or disclose the information
  (A') Il/hen Required. On limely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                        information ifthe party disclosed it before being notified; and may promptll,
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the olaim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected mafter, ifno        resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) IVhen Permitted.To protect a person subject to or affected by a              'ilre court for the district where complian& is required-and also, after     a
subpoena, the court lor the district where compliance is required may, on          motion is transfened, the issuing court-may hold in contempt a pcrson
motion, quash or modi! the subpoena if it requires:                                who, having been served,.fails without ddequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials; see Fed. R. Civ. P. 45(a) Committee Note (20 I 3).
            Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 42 of 82 PageID #: 351

                                                                                                                                      OCA Official Form No.: 960
                AUTHORIZATION FOR RELEASE OF I{EALTH INF'ORMATION PURSUANT TO HIPAA
                                      [This form has been approved by the New York State Department of Health]
     Patient Name                                                                                  Date of Birth                     Social Security Number
      Devander Singh                                                                                03/01/80                          XXX-XX-XXXX
     Patient Address
      95-02 104th Street, Ozone Park, New                    York 11416
 I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
 In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
 1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and GONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types oiintormation, and I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the peison(s) indicated in Item 8.
2' lf I am authorizing the release of HlV-related, alcohol or drug treatment, or mental healthtreatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law.
                                                                                                                                      I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization.                                If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New york State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4' I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in ltem 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY                                                  GOVERNMENTAL AGENCY SPECIFIED IN ITEM                          9
7. Name                      of                      or          to rel        this

8.    Name and address       of person(s or catego ryof                   to          this information will        sent:
   Simmons Jannace D elu c a, LLP,43 Corporate Drive, Hauppauge, New York 11                                                                                 0
9(a). Specific information to be released:
     El MedicalRecord from (insert date) nn                     lwthc/
                                                       to (insert aur"l
          E Entire Medical Record, including patient histories, office
                                                                                                          lTfr)U*/
                                                                          notes (except psy,ihotheiapy notes), test results, radiology studies, films,
              referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
          El Other: all medical                     records, films                                             Include: Qndicate by Initialing)
                      & bills                       to
                                                                                                                         Alcohol/Drug Treatment
                                                                                                                         Mental Health Information
Authorization to Discuss Health Information                                                                               HlV-Related Information
    (b)   tr By initialing   here                        I authorize
                                         Initials                                               Name of individual health care provider
          to discuss my health information with my attorney, or a governmental agency, listed here:

                                                                          Name or
10. Reason for release of information:                                                   I   1. Date or event on which this authorization will expire:
    E At request of individual
    @ Other: LEGAL                                                                        two years from date signed
12. If not the patient, name of person signing form                                      13. Authority to sign on behalf of patient:

All   items on this                 been completed and         my questions about this form have been answerpd. In addition. I have
                                                                                             4t>oan -fD \C e:Frrc- /v1e
                                                                                                                                                                 a
copy ofthe


                                                                                             Date: 01' D L)
    Signatu         pati          representative authorized by law
                                                                                                                                $T#F$iEI\i A
*     Human Immunodeficicncy Virus that causes AIDS. Thc Nerv York State Public Health Larv
      identify somconc as having HIV symptoms or infcction and information regarding a person                         contacts.   N$.0n$K$S1$8CI4
                                                                                                                            Q*ulifl*ld ln Quusns County
                                                                                                                      $oi,rlrni$$lsn $xphue tlecemher dA,    Z0{
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 43 of 82 PageID #: 352

AO88B (Rev. l2113)SubpoenatoProduce Documents, Inforrnation,orObjectsortoPennitlnspectionofPremisesinaCtvtl      Action



                                    UNrrpr Srarps Drsrnrcr CoURT
                                                                     for the
                                                       Eastern District of New York

                    DEVANDER SINGH
                                                                         )
                            Plaintiff                                    )
                                                                         )      Civil Acrion No. 19-CV-1984
      COSTCO WHOLESALE CORPORATION, et al                                )
                                                                         )
                           Defendanl                                     )

                     suBpoENA TO PRODUCE DOCUMENTS, TNFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CryIL ACTION

T'o                                     Precision AcceleRad, 222 E.68th Street, New York, NY 10065

                                                    (Name of person to whom this subpoena is direcled)

        d Pr:oclucrior: YOU ARE COMMANDDD to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testirrg, or sampling of thc
rnaterial: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
           correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
           and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g;rntlons Jannace Deluca, LLp                                            Date and Time
        43 Corporate Drive                                                                          031191202010:00 am
        Hau          NY 11788

        J
        Inspection of Premises.'YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                         Date and Time:




        The following provisions of Fed. I{. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance:
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your dLrty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                               CLERKOF COURT
                                                                                    OR

                                         Signature of Clerk or Deputy Clerk                                   Attorney's signatttre


The narne, address, e-mail address, and telephone number of the attorney representing                    (name of party)

Costco Wholesale Corporation                                                             , who issues or requests this subpoena, alc

SalF. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Noticc to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whotl
it is directed. Fed. R. Civ. P. as(a)(a).
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 44 of 82 PageID #: 353
AO88B (Rev. l2113)SubpoenatoProduceDocuments, Information,orObjectsortoPermitlnspectiqnofPremisesinaCivil        Action(Page2)

civil Action No.        19-CV-1984


                                                         PROOF OF SERVICE
                      (Thls section should not beJiled with the court unless reqaired by Fed. R. Civ. P. 45.)

            I received this subpoenafor   (name of individual and title, if any)

on (date)


            il   [ served the subpoena by delivering a copy to the named person as follows:


                                                                                   on (date)                                     or

            D    I returned the subpoena unexecuted because



            Unless the subpoena was issued on behalf ofthe United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                               for travel and $                           for services, for   a total   of$              0.00



            I declare under penalty of perjury that this information is true


Date:
                                                                                          Server's sigiature



                                                                                        Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc.
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 45 of 82 PageID #: 354
 AO88B (Rev. l2113)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                                Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                 l2llll3)
 (c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or information that does
                                                                                      not describe specific occurrences in dispute and results from the experl's
             t
   (l) For Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
 person to aftend a trial, hearing, or deposition only as follows:                       (C\ Specifling Conditions as an Alternative. In the circumstances
    (A) within I00 miles of where the person resides, is employed, or                 described in Rule 45(dX3)(B), the court may, instead ofquaShing or
 regularly transacts business in person; or                                           modiffing a subpoena, order appearance or production under specified
    (B) within the state where tlte person resides, is employed, or regularly         conditions ifthe serving party:
 transacts business in person, ifthe person                                                (i) shows a substantial need for the testimony or material that carnot bc
       (i) is a party or a party's officer; or                                        otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                 (ii) ensures that the subpoenaed person will be reasonably compensatcd.
 expense.
                                                                                      (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored infornration, or                  (l) Producing Documenls or Electronically Slored Informalion. Thesc
tangible things at a place within 100 miles of where the person resides, is           procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                              inlormation:
   (B) inspection of premises at the premises to be inspected.                           (A) Documents. A person responding to a subpoena to produce docutncnts
                                                                                      must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           must organize and label them to conespond to the categories in the demand.
                                                                                         (B) Formfor Producing Electronically Stored Information Nol Specifed.
  (l) Avoiding Undue Burden or Expensei Sanctions, Aparty or aftorney                 Ifa subpoena does not speciry a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps             information, the person responding must produce it in a form or lomts in
to avoid imposing undue burden or expense on a persou subject to the                  which it is ordinarily maintained or in a reasonably usable fomt or fornts.
subpoena. The court for the district where compliance is required must                   (C) Electronically Stored Information Produced in Only One Form.'I'he
enforce this duty and impose an appropriate sanction-which ntay include               person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees---on a parfy or attorney who               infonnation in more than one form.
lails to comply.                                                                         (D) Inaccessible Electronically Stored Informatior. The person
                                                                                      responding need not provide discovery ofelectronically stored information
 (2) Command to Produce Moterials or Permil Inspection.                               ilom sources that the person identifies as not reasonably accessille becausc
   (A) Appearance Not Required. A person commanded to produce                         olundue burden or cost. On tnotion to conrpel discovery or for a protectivc
documents, electronically stored information, or tangible things, or to               order, the person responding nust show that the information is not
pemrit the inspection ofpremises, need not appear in person at the place of           reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,            made, the court may nonetheless order discovery from such sources ifthe
hearing; or trial.                                                                    requesting party shows good cause, considering the limitations of Rulc
   (B) Objections. A person commanded to produce documents or tangible                26(bX2XC). The court may specif, conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or               (2J Claiming Privilege or Protection.
sampling any or all ofthe materials or to inspecting the prentises--or to              (A) Information Wi.thheld. A person withholding subpoenaed infornration
producing electronically stored information in the form or forms requested.           under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for             material must:
compliance or l4 days after the subpoena is served. Ifan objection is made,               (i) expressly make the claim; and
the following rules apply:                                                                (ii) describe the nature of the withheld documents, communications. or
      (i) At any time, on notice to the commanded person, the serving party          tangible things in a manner that, without revealing information itsell
may move the court for the district where compliance is required for an              privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                             (B) Information Produced. Ifinfomration produced in response to a
      (ii) These acts may be required only as directed in the order, and the         subpoena is subject to a claim ofprivilege or ofprotection ps
order must protect a person who is neither a party nor a party's officer from        trial-preparation material, the person making tlre claim may notiS any part\,
significant expense resulting from complianc                                         that received the information ofthe claim and the basis for it. After being
                                                                                     notified, a party must promptly retum, sequester, or destroy the specified
 (3) Quashing or Motlifying a Subpoena-                                              information and any copies it has; must not use or disclose the information
  (A\ If/hen Required. On timely motion, the court for the district where            until the claim is resolved; mubt take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                          information if the party disclosed it before being notified; and.may pronptly
     (i) fails to allow a reasonable time to comply;                                 present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                 compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                             produced the information must preserve the information until the clairn is
     (iii)   requires disclosure ofprivileged or other protected matter,   ifno      resolved.
exception or waiver applies; or
     (iv) subjects   a person to undue burden.                                       (g) Contempt.
  (B) lVhen Permitted. To protect   a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on            motion is transferred, the issuing court-may hold in contempt a pcrson
nrotion, quash or modi! the subpoena ifit requires:                                  who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                  subpoena or an order related to it.
development, or commercial inlormation; or




                                           For access to subpoena materials, see Fed. R. Civ.   P. 45(a) Commiftee   Note (201 3).
                 Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 46 of 82 PageID #: 355
     /-fA|!4\-
    .z-\rr\\
(W)
\V                AUrHoRrzArroN FoR RELEASE oF rmALrH rNFoRMArroN puRsuANT+3tlj$1"fl                                                                  No': e60

                                      [This form has been approved by the New York State Department of Healthl
      Patient Name
                                                                                            Date of Birth                      Social Security Number
       Devander                                                                              03/01/80                              XXX-XX-XXXX
      Patient Address
      95-02 104th                   Ozone          New York 11416
    I, or my authorized representative, request that health information regarding my care and
                                                                                              treatment be released as set forth on this form:
    In accordance with New York State Law and the Privacy Rule of the Health Insurance portability
                                                                                                     and Accountability Act of 1996
    (HIPAA), I understand that:
    1' This authorization may include disclosure of information relating to ALCOHOL and DRuG
                                                                                                            ABUSE,         MENTAL HEALTH
    TREATMENT,          except psychotherapy notes, and    CoNFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
    the appropriate line in Item 9(a). In the event the health information described
                                                                                          below includes any of these types of information, and I
    initial the line on the box in Item 9(a), I specifically authorize release of such information
                                                                                                   to theferson(s)           in Item g.
    2' lf I am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatmentindicated
                                                                                                                    information, the recipient is
    prohibited from redisclosing such information without my authorization
                                                                                      unless permitted to do so under federal or state law. I
    understand that I have the right to request a list of people who may receive
                                                                                 or use my HlV-related information without authorization.
 I experience discrimination because of the release or disclosure oiHlV-related information, I may                                                          If
                                                                                                   contact     the New york State Division
 of Human Rights at (212) 4s0-2493 or the New York city commission of Human Rights at (21
                                                                                                          2) 306-74s0. These agencies are
 responsible for protecting my rights.
 3' I have the right  to revoke this authorization at any time by writing to the health care provider listed
                                                                                                             below. I understand that I may
 revoke this authorization except to the extent that action has already bien taken
                                                                                   based on this authorization.
 4' I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan,
                                                                                                                           or eligibility for
 benefits will not be conditioned upon my authorization of thii disciosure.
 5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2),
                                                                                                                                   and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION
                                                                               OR MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY
                                                                 SPE CIFIED IN ITEM                                                               9
              and                                  or entity to release this i

 8.                 of person(s) or category of person to whom this
      Name and address
                                                                                                      a)
                                                                       wil be
       Simmons Jannace D eluca, LLP 43 c orpo rate Drive, Hauppauge, N ew Y o rk                            I I 788
9(a). Specifi c information to be released:
          El Medical Record from (insert date)        Unlimited            to (insert date) present
          El Entire Medical Record, including patient ttitto.let, otrrceootes (except         pryrhotlt.*fl*t.ffit         results, radiology studies, films,
             referrals, consults, billing records, insurance records, and records r.nt t,o yo, by othir
                                                                                                               healtii care providers.
          El Other:   all medical reports, records,         films_                                      Include: (Indicate by Initialing)
                                                                                                                      Alcohol/Drug Treatment
                                                                                                                      Mental Health Information
Authorization to Discuss Health Information
                                                                                                                      HlV-Related Information
    (b)   tr By initialing   here                   I authorize
                                       Initials                                          Name of individual health care provider
          to discuss my health information with my attorney, or a governmental agency, listed here:

                                                                   Name or
10. Reason for release of information:                                           I   1. Date or event on which this authorization will expire:
    E At request of individual
    El Other: LEGAL                                                              two years from date signed
12. If not the patient, name of person signing form:                             13. Authority to sign on behalf of patient:

Allitems on this form                                 and my questions about     thiflg                    I have
copy of the form,                                                                           8zs*ra*69gg"'* eo     A)'
                                                                                                                                         been           a



                                                                                     Date         D
    Signature    of                               authorized by law.
*     Human Immunodeficiency Virus that causcs AIDS. The Nerv Yorh stnte public Health La1v p
      identify someone as having HIV symptoms or infection and information regarrling a person's
                                                                                                                            tn fiueens County
                                                                                                              Cornmission Expires $ecember 22, 208
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 47 of 82 PageID #: 356

AO 88B (Rev. I 2/ I 3) Subpoena to Produce Docurnents, lnforrnation, or Objects or to Permit Inspection of Premiscs in a Civil Action



                                         Umrnp Srarss DrsrnICT                                            CoURT
                                                                              for the
                                                             Eastern District of New York

                       DEVANDER SINGH
                                                                                  )
                                Plaintiff                                         )
                                                                                  )       Civil Action      No. 1g-CV-1984
    COSTCO WHOLESALE CORPORATION, et al.                                          )
                                                                                  )
                               Defendanl                                          )

                         SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIWL ACTION

To:                                  Richmond Hill Radiology,116-14 Myrtle Ave., Richmond Hill,NY 11418

                                                         (Name o.f person to whom lhis subpoena is directed)

      d Production.' YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
docnments, electronically stored iuforrnation, or objects, and to permit inspection, copying, testing, or sampling of thc
material: a CERTIFIED complete copy of all original medical records, including office/handwritten notes,
          correspondence, invoices, billing records, intraoperative photos, diagnostic tests, x-rays, CT Scans, MRI's,
          and all other documents related to Devander Singh's treatment from the first date of treatment to present.

 Place: g;n16ons Jannace Deluca, LLp                                                        Date and Time:
        43 Corporate Drive                                                                                        031191202010:00 am
        Ha          NY 11788

      J Inspection of Premises; YOU ARE COMMANDED to pennit entry onto the designated premises, land, or
other property'possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, lneasure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                    Date and Time




       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; arid Rule 45(e) and (g), relating to your duty                           1o

respond to this sr"rbpoena and the potential consequeltces of not doing so.

Date:

                                    CLERKOF COURT
                                                                                               OR

                                            Sigtahu'e of Clerk or Deputy Clerk                                             Allorney's signalure


Tlre rrarne, address, e-rnail address, and telephone number of the attorney representing(name of partlt)
Costco Wholesale         Corporation                                                                 , who issues or requests this subpoena, are:
Sal F. Deluca, Simmons Jannace Deluca, LLP, 43 Corporate Drive, Hauppauge, NY 1 1788 (631) 873-4888,

                                Notice to the person who issues or requests this subpoena
A notice ancl a copy of the subpoena tnust be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. as(a)(a).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 48 of 82 PageID #: 357
 AO 888 (Rev. I 2/13) Subpoena to Produce Documents, Information, or Objects or to Permit lnspection of Premises in   a   Civil Action   (Page 2)


civil Action No.         1g-CV-1984


                                                     PROOF OF SERVICE
                      (This section should not beJiled with the court unless requircd by Fed. R. Civ. P. 45.)

            I received this subpoen a for       (name of individual and title, if any)

on (date)


            D    I served the subpoena by delivering a copy to the named person as follows


                                                                                            on (date)                                          ;or

            il   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                      for travel and $                              for services, for a total of             $          0.00



            I declare under penalty of perjury that this information is true.



Date
                                                                                                    Server's sigiature




                                                                                                  Printed name and title




                                                                                                     Server's oddress


Additional infonnation regard ing attempted service,                 etc.   :
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 49 of 82 PageID #: 358
 AO88B (Rev. l2lll)SubpoenatoProduceDocuments,lnformation,orObjectsortoPcrmitlnspectionofPretnisesinaCivilAction(Page3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llll3)
 (c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that docs
                                                                                   not describe specific occurrences in dispute and results liom the expcrt's
  (l) For a Trial, Heoring, or Deposition. A subpoenanray command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (Cl Specifying Conditions as an Alternalive. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                         modifuing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions ifthe serving party:
transacts business in person, ifthe person                                              (i) shows a substantial need flor the testimony or material that cannot bc
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not inc'ur substantial              (ii) ensures that the subpoenaed person will be reasonably compensatcd.
expense.
                                                                                   (e) Duties in Responding to a    Subpoena.                          t

  (2) For Other DiscoverJt. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                (l) Producing Documenls or Eleclronically Stored Informadorl. Thesc
tangible things at a place within 100 miles ofrvhere the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce docuttlcnts
                                                                                   must produce them as they are kept in the ordinary course oflbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the dentand.
                                                                                      (B) Formfor Producing Electronically Stored lnformation Not Spec(iecl.
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey              Ifa subpoena does not specifo a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person respohding must produce it in a fomt or fomrs in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable fomt or fortrrs.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Fornt.'l'hc
enforce this duty and impose an appropriate sanction-rvhich nray include           person responding need not produce the same electronically stored
lost eamings and reasonable attorney's flees---on a party or attorney who          information in more than one form.
lails to comply.                                                                      (D\ Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery ofelectronically stored infomtation
 (2) Commanil lo Produce Materiols or Permit Inspeclion.                           from sources that the person identifies as not reasonably accessif,le because
  (A) Appearance Not Required. A person commanded to produce                       ofundue burden or cost. On motion to compel discovery or for a protectivc
docunrents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of        reasonably accessible bbcause ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources ifthe
hcaring; or fial.                                                                  requesting party shows good cause, considering the limitations ofRulc
   (B) Objections. A person commanded to produce documents or tangible             26(bX2XC). The court may speci! conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to irrspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises---or to           (A) Information Withheld. A person withholding subpoenaed inlormation
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier olthe time specified lor           material must:
compliance or l4 days after the subpoena is served. lfan objection is made,             (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications. or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. Ifinfomration produced in response to a
      (ii) These acts may be required only as direeted in the order, and the       subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notily any partl''
significant expense resulting from compliance.                                     that received the information ofthe claim and the basis for it. After being
                                                                                   notified, a party must promptly retum, sequester, or destroy the specified
 (3) Quashing or Motlifying a Subpoenn                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On.timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                        information if the party disclosed it before being notified; and may promptl),
      (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
      (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the clainr is
      (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitled. To protect a person subject tb or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
nrotion, quash or modifr the subpoena ifit requires:                               who, having beer served, flails without adequate excuse to obey the
       (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial inlormation; or




                                         For access to subpoena materials, see Fed. R, Civ. P.45(a) Cornmittee Note (2013).
             Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 50 of 82 PageID #: 359

                                                                                                                                     OCA Official Form No.: 960
                AUTHORIZATION FOR RELEASE OF IIEALTH INFORMATION PURSUANT TO HIPAA
                                        [This form has been approved by the New York State Department of Health]
    Patient Name                                                                                Date of Birth                       Social Securify Number
     Devander                                                                                   03/01/80                             XXX-XX-XXXX
    Patient Address
     95-02 104th Street, Ozone Park, New York 11416
I, or my authorized representative' request that health information regarding my care and treatment be released as set forth on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
 1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and cONFIDENTIAL HIV* RELATED INFoRMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these tyies oiinformation, and
                                                                                                                                          I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the peison(s) inditated in Item 8.
2' If I am authorizing the release of HlV-related, alcohol or drug treatment, or mental healthtreatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law.
                                                                                                                                          I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization.
                                                                                                                                         If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New york State Division
of Human Rights at (212) 480-2493 or the New York Cify Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE                                                OR GOVERNMENTAL AGENCY SPECIF'IED IN ITEM 9
              and                                    or       to release th   inform

     Name and address                      )or                person to w                            will       sent
   Simmons Jannace                 LLP, 43 Corporate Drive, Hauppauge, New York 11788
9(a). Specific information to be released:
     E Medical Record from (insert date)           ADI    tLt/t'n,
                                                             to (insert                         aut")Ze>en/
          E Entire Medical Record, including patient histories, office   notes (except psychotherapy notes), test results, radiology studies, films,
             referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
          @ Other:   all medical reports, records, films                                                    Include: (Indicate by Inilialing)
                     & bills unrestricted to date
                                                                                                                         Alcohol/Drug Treatment
                                                                                                                         Mental Health Information
Authorization to Discuss Health Information                                                                              HIV-Related Information
    (b)   tr By initialing   here   _                 I authorize
                                          Initials                                         Name of individual health care provider
          to discuss my health information with my attomey, or a governmental agency, listed here:

                                                                              Governmental
10. Reason for release of information:                                             il     Date or event on which this authorization will expire:
    E At request of individual
    @ Other: LEGAL                                                                 two years from date signed
12. If not the patient, name of person signing form:                              13. Authority to sign on behalf of patient:

All items on this form                     completed and my questions about this fo^rm have been answerpd. In addition. I have
copy ofthe form                                                                         1-oo{LtJ -fD \, ehne-                        lvLe

                                                                                        Date:
                                                                                                                .ZD
    Signature                   representative authorized by law
                                                                                                                              $YHFF{E$i
*    Human Immunodeficicncy Virus that causes AIDS. Thc Nerv York State Public Health Larv
     identify someonc as having HIV symptoms or infcction and information regarding a person'                      contacts. Nfr"04$Ks$tss04
                                                                                                                           Qr,inllfl*lr{ ln ('luuens County
                                                                                                                   {,'er&rxlselon Hxfiit'p* $ecenrher a"A,    eOf
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 51 of 82 PageID #: 360

AO88B (Rev. l2113)SubpoenatoProduccDocuments, lnformation,orObjectsortoPermttlnspcctioltofPremisesinaCivil     Action



                                    UNrrpo Srnrps Dtsrntcr CoURT
                                                                    for the
                                                     Eastem District of New York

                    DEVANDER SINGH
                                                                       )
                            Plainti//                                  )
                                                                       )       Civil Action   No. 19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al.                              )
                                                                       )
                           Defendanl                                   )

                     SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To                                        Rite Aid, 109-07 101 Avenue, Richmond Hill, NY 11419

                                                  (Name of person to whom this subpoena is clirected)

      d
      Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the fbllowing
documents, electronically stored information, or objects, and to permit inspectiort, copying, testing, or sampling of thc
material: a CERTIFIED complete copy of all MAIL ORDER AND RETAIL RECORDS, pharmacy records, prescription
          records, billing records, including handwritten notes, correspondence, etc., pertaining to Devander Singh's
          treatment from the first date of treatment to present.

 Place: gi6pons Jannace Deluca, LLP                                             Date and Time:
        43 Corporate Drive                                                                         O31191202010:00 am
        Hau         NY 1 1788

      J Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                         Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliancc;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your dLrly ttr
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                CLERKOF COURT
                                                                                   OR

                                        Signature of Clerk or Deputy Clerk                                   Atlornel,'s signature


The name, address, e-mail address, and telephone number of the attorney representing                    (name of party)

Costco Wholesale Corooration                                                            , who issues or requests this subpoena, arc

 Sat F. Deluca, Simmons Jannace Deluca, LLP, 43 Corporate Drive, Hauppauge, NY 1 1788 (631) 873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whont
it is directed. Fed. R. Civ. P. a5@)@).
I
i
i           Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 52 of 82 PageID #: 361
I
     AO88B (Rev. l2l13)SubpoenatoProduceDocuments,   Information,orObjectsortoPermitlnspectiqnofPremisesinaCivil     Action(Page2)
I


     Civil Action     \e.   19-CV-1984


                                                        PROOF OF SERVICE
                         (This section should not belited with the couft unless requircd by Fed. R. Civ. P.                   45.)


                I received this subpoenafor   (name of individuat and titte, if any)

    on (dote)


                O I served the subpoena    by delivering a copy to the named person as follows:


                                                                                       on (date)                                ;or

                D   I returned the subpoena unexecuted because:



                Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
                tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

                $


    My fees are $                               for travel and $                           for services, for atotal      of$          0.00



                I declare under penalty of perjury that this information is true.


    Date:
                                                                                              Semer's signature




                                                                                            Printed name and title




                                                                                              Sewer's address


    Additional information regarding attempted service, etc.
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 53 of 82 PageID #: 362
 AO88B (Rev. l2113)SubpoenatoProduceDocuments,lnformation,orObjectsortoPcrmitlnspectionofPremisesinaCivilAction(Page3)

                                Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llll3)
(c) Place of Compliance,                                                                 (ii) disclosing an unretained expert's opinion or information that docs
                                                                                    not describe specific ocounences in dispute and results from the expcrt's
  (l) For a Trial, Hearing, or Deposltion, A subpoena may command a                 study that was not requested by a party
person to attend a trial, hearing, or deposition only as follows:                      (C\ Specifying Contlitions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or                described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                          modilying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly         conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need lor the testimony or material that cannot bc
      (i) is a party or a party's officer; or                                       otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                     (e) Duties in Responding to a Subpoena.
  (2) For Olher Discovery, A subpoena may command:
   (A) production ofdocuments, electronically stored infornration, or                (l) Producing Documenls or Electronically Stored Infornafron. Thesc
tangible things at a place within 100 miles of where the person resides, is         procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                             information:
   (B) inspection of premises at the premises to be inspected.                         (A\ Documents. A person responding to a subpoena to produce documcnts
                                                                                    must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         must organize and label them to correspond to the categories in the demartd.
                                                                                       (B\ Formfor Producing Electronically Stored Information Not Specified.
  (l) Avoiding (Jndue Burden or Expensei Sanctions' A party or attomey              Ifa subpoena does no! speci! a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           information, the person respohding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable fornr or fornts.
subpoena. The court lor the disfict where compliance is required must                  (C) Electronically Stored Informalion Produced in Only One Fornt.'lhc
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost eamings and reasonable attorney's fees-on a party or attomey who               information in more than one form.
fails to comply.                                                                       (D) Inaccessible Electronically Stored Information The person
                                                                                    responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Materlals or Permit Inspection.                            froni sources that the person identifies as not reasonably accessible becattsc
   (A) Appearance Not Required. A person commanded to produce                       of undue burden or cost. On motion to compel discovery or for a protectivc
documents, electronically stored information, or tangible things, or to             order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of         reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,          made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible              26(bX2XC). The court may specifu conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or             (2) Ctaimtng Privitege or Protection.
sampling any or all of the materials or to inspecting the premises--or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for            material must:
compliance or   l4 days after   the subpoena is served.   Ifan objection is made,        (i) expressly make the claim; and
t*                                                                                       (ii) describe the nature of the withheld documents, communicatiorrs. or
    ili"XJ:fif;lii"11oJt";,t.. to the commanded person, rhe serving party           tangible things in a manner that, without revealing information itself
may move the court lor the district where compliance is required for an             privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                            (B) Information Produced. Ifinfomration produced in response to a
      (ii) These acts may be required only as direeted in the order, and the        subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from       trial-preparation material, the person making the claim may notiS any part)'
significant expense resulting from compliance.                                      that received the inlormation ofthe claim and the basis for it. After being
                                                                                    notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Motlifying a Subpoena                                              information and any copies it has; must not use or disclose the information
  (A) When Required. On.timely motion, the court for the district where             until the claim is resolved; muit take reasonable steps to retrieve the
compliance is required must quash or modifr a subpoena that:                        information ifthe party disclosed it before being notified; and may pronrptll,
     (i) fails to allow areasonable time to comply;                                 present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a               The court for the district where compliance is required-and also, afler a
subpoena, the court for the district where compliance is required may, on           motion is transfened, the issuing court-may hold in contempt a person
nrotion, quash or modify the subpoena if it requires:                               who, having been served, fails without adeduate excuse. to obey the
      (i) disclosing a trade.secret or other confidential research,                 subpoena or an order related to it.
development, or commbrcial information; or




                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (201 3).
               Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 54 of 82 PageID #: 363

                                                                                                                                         OCA Official Form No.: 960
                AUTHORIZATION FOR RELEASE OF IMALTII INFORMATION PIIRSUANT TO HIPAA
                                    [This form has been approved by the Nerv Yorl< State Department of Health]
 Patient Name                                                                                Date of Birth                             Social Security Number
    Devander Singh                                                                             03/01/80                                 XXX-XX-XXXX
 Patient Address       ,


    95-02104th Street, Ozone Park, New York 11416
I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountabilify Act of 7996
(HIPAA), I understand that:
1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
initial the line on the box in ltem 9(a), I specifically authorize release ofsuch information to the person(s) indicated in Item 8.
2. If I am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM                                                                              9
                and          of health provi der or entity to   release th ls
                                                                                      /at tfttlftl4       t7,
                  of person(s) or category of person to rihom fhis information will be sent: '
d. Name and addless
     Simmons Jannace Deluca, LLP.-43 Corporate Drive, Hauppauge, New York 11788
9(a). Specific information to be           releasedi t    -t t
          Er Medicar Record     ;;t"''*;ii")      U'l /;n'40/                     to (insert aut )    ?reJaa/
          E Entire Medical Record, including patient histories, office       notes (except psychotherapy notes), test results, radiology studies, films,
                                    billing                      records, and records sent to you by other health care providers.
          .{   other                                                                                      Include: (Indicate by Initialing)
                                                                                                                     Alcohol/Drug Treatment
                                                                                                                     Mental Health Information
Authorization to Discuss Health Information                                                                          HlV-Related Information
    (b)   tr By initialing   here                  I authorize
                                        Initials                                        Name of individual health care provider
           to discuss my health information with my attomey, or           a   governmental agency, listed here:

                                                   (Attomey/Firm Name or Governmental Agency Name)
10. Reason for release of information:                                        11. Date or event on which this authorization                     will expire:
    E At request of individual                                                                                                                                      ,-\
    91 Other: LEGAL                                                                  two years from date        signed                                         ,/         I
12. If not the patient, name of person signing form:                                 13. Authority to sign on behalf of patient:
                                                                                                                                                         (/
All items on this                   been             and my questions about this lorm have been answerd. In 4d$ition, I have been                                     a
copy ofthe                                                                             Scr:r+a-o             TP h+ilie-- rrre D
                                                                                       Date:
                                representative authorized by law
*    Human Immunodcficicncy Virus that causes AIDS. The Nerv York Statc Public Health Larv                             i   n   fo   #haltug fl htolicrsdsnfi 6f R{okMork
     idcntify someonc as having HIV symptoms or infection and information regarding a person's                                               ltkr. 0?$l{SS'16$|84
                                                                                                                                       Gr,ralified ln Queens froi.rniy
                                                                                                                       #omrnission Expiree Secomber 22,28?
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 55 of 82 PageID #: 364

AO88B (Rev. l2113)SubpoenatoProduceDocurncnts,lnformation,orObjectsortoPcrmitlnspectionofPrenlisesinaCivilAction


                                    UNrrBp SrarBs Dtsrnrcr CoURT
                                                                    for the
                                                     Eastern District of New York

                    DEVANDER SINGH
                                                                        )
                            Plaintiff                                   )
                                                                        )       Civil Action   No.      19-CV-1984

    COSTCO WHOLESALE CORPORATION, et al                                 )
                                                                        )
                           De.fendant                                   )

                     SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                 Dream Pharmacy, 112-04101 Avenue, Richmond Hill, NY 11419

                                                  (Name of person to whont this subpoena is directed)


       d   productorz..   yoU ARE 69MMANDED to produce                      at the time, date, and place set forth below the followirrg
documents, electronically stored information, or objects, and to pennit inspection, copying, testing, or sampling of thc
                                                                                                           prescription
material: a CERTIFIED complete copy of all MAIL oRDER AND RETAIL RECORDS, pharmacy records,
          records, billing records, inituOing handwritten notes, correspondence, etc., pertaining to Devander Singh's
          treatment from the first date of treatment to present'

 Place: g;66ons Jannace Deluca, LLP                                              Date and Time:
        43 Corporate Drive                                                                         031191202010:00 am
        Hau         NY 1 1788

       AInspection of premises: yOU ARE COMMANDED to permit entry onto the designated premises, land, or
                                                                                                                       party
other property possessed or controlled by you at the time, date, and location set forth below, so that the requestirlg
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                 Date and Time:




        The following provisiols of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of complianoc;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
                                                                                                               your dLrty to
respond to this subpoena and the potential consequences ofnot doirrg so.

Date

                                CLERKOFCOURT
                                                                                    OR

                                        Signatttre of Clerk or Deputy Clerk                                 Attorney's signalure


                                                                                                         (name of partv)
The name, address, e-mail address, and telephone number of the attorney representing
Costco Wholesale Cornoration                                                             , who issues or requests this subpoena, arc:

 Sal F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631) 873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to wholtl
it is directed. Fed. R. Civ. P. a5(a)( ).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 56 of 82 PageID #: 365
 AO 888 (Rev. I 2/l 3) Subpoena to Produce Documents, Information, or Objects or to Permit Inspectiqn ofPremises in a Civil Action (Page 2)


 civil ActionNo.         19-CV-1984


                                                       PROOF OF SERVICE
                       (This section shoukl not be jlted with the coutt u:nless required by Fed, R, Civ. P.                           45.)


             I received this subpoen a for       (name of individual and titte,   if any)

 on (date)


             f,   I served the subpoena by delivering a copy to the named person as follows


                                                                                            on (date)                                    ;or

             O I returned    the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

          $


My fees are $                                      for travel and $                              for services, for atotal       of$            0.00



          I declare under penalty of perjury that this information is true.



Date
                                                                                                    Semer's signature




                                                                                                  Printed name and title




                                                                                                     Server's address


Additional infonnation regarding attempted service, etc
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 57 of 82 PageID #: 366
  AO88B (Rev. l2l13)SubpoenatoProduceDocuments"lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                           l2llll3)
  (c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that docs
                                                                                   not describe specific occurrences in dispute and results from the experl's
   (l) For a Trial, Hearing, or Deposition, A subpoena may command a               study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                    (Cl Specifyins Conditions as an Alternalive. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead ofquashing or
 regularly transacts business in person; or                                        modi$ing a subpoen4 order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       coriditions if the sewing party:
 transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot bc
       (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                   (e) Duties in Responding to a Subpoena.
   (2) For Other Discovery. A subpoena may command:
    (A) production of documents, electronically stored information, or              (l) Producing Documents or Electronically Stored Informalior. These
 tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
 employed, or regularly hansacts business in person; and                           information:
    (B) inspection of,premises at the prsmises to be inspected.                       (A) Documents, A person responding to a subpoena to produce dobunrcnts
                                                                                  must produce them as they are kept in.the ordinary course ofbusiness or
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the denrand.
                                                                                      (B'1 Formfor Producing Electronically Stored Information Nol Specified.
   (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey             Ifa subpoena does not speciry a form lor producing electronically stored
 responsible for issuing and serving a subpoena must take reasonable steps        information, the person respohding must produce it in a form or fomrs in
 to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable lomr or fonrrs.
 subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form.'illc
 enforce this duty and impose an appropriate sanction-wlich may include           person responding need not produce the same electronically stored
 lost eamings and reasonable attomey's fees--on a party or attorney who           inlormation in more than one form.
 fails to comply.                                                                     (D) Inaccessible Electronically Stored Information The person
                                                                                  responding need not provide discovery ofblectronically stored information
  (2) Command to Produce Materials or Permil Inspeclion.                          fiom sources that the person identifies as not reasonably accessille because
   (A) Appearance Npt Reqaired. A person commanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protectivc
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because of,undue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                requesting party shows good cause, considering the limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible            26(b\(2)(C). The court may specif, conditions for the discovery.
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises----or to        (A) Information ltttthheld. A person withholding subpoenaed information
produoing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objeotion must be served before the earlier ofthe time specified lor          material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,            (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications- or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revedling information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (R) Information Produced. Ifinformation produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer irom     trial-preparation material, the person making the claim may noti$ any partv
significant expense resulting from complianc                                      that received the information ofthe claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena                                             iriformation and any copies it has; must not use or disclose the information
  (Al When Required On.timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a rcasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply leyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must presorve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. T6 protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modiry the subpoena if it requires:                              who, having been served, fails without adeQuate excuse. to obey the
      (i) disclosing a trade.secret or other confidential research,               subpoora or an order related to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ, P. 45(a) Committee Note (2013).
             Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 58 of 82 PageID #: 367

                                                                                                                                OCA Official Form No.: 960
                 AUTHORIZATION FOR RELEASE OF IIEALTH INFORMATION PURSUANT TO HIPAA
                                     [This form has been approved by the Nerv Yorl< State Department of Health]
     Patient Name                                                                         Date of Birth                        Social Security Number
      Devander Singh                                                                      03/01/80                              XXX-XX-XXXX
     Patient Address     .


      95-02 104th Street, Ozone Park, New York 11416
 I, or my authorized representative, request that health information regarding my care and treatment              be released as set forth on this        form:
 In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
 (HIPAA), I understand that:
  1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
 TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
 the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
 initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the person(s) indicated in Item 8.
 2. If I am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
 prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
 understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
 I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
 of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
 3. Ihave the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9
 7 Name and                     health provider or entity to release this

-8.
      Name and address of person(s)6r category of p'erson to whom this inforniatiorf will be sent:
    Simmons Jannace-Deluca, LLP, 4S Corirorate Drive, Hauppauge, New York 11788
 9(a). Specific information to be released:
           El Medical Record from (insert date)     l,           lol      to (insert date)
           E Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
                                billing         lnsurance            and records sent to you by other health care providers.

        4                                                                                             Include: (Indicate by Inilialing)
                                                                                                                 Alcohol/Drug Treatment
                                                                                                                 Mental Health Information
Authorization to Discuss Health Information                                                                      HlV-Related Information
     (b)   tr By initialing   here                 I authorize
                                        Initials                                      Name of individual health care provider
           to discuss my health information with my attomey, or       a   governmental agency, listed here:

                                                   (Attomey/Tirm Name or Governmental Asency Name)
 10. Reason for release of information                                        1 1. Date or event on which this authorization will expire:

     E At request of individual
     @ Other: LEGAL                                                              two years from date signed
                                                                                                                                                          --)
 12. If not the patient, name of person signing form:                           13. Authority to sign on behalf of patient:
                                                                                                                                                  ,//
                                                                                                                                                ,//
Allitems on this                     been            and my questions about this {orm have been answerd. In addition, I have                    nrovidst a
copy ofthe form                                                                    Scrfrtalo          TP       be-.fire-           rvl"e_   o
                                                                                  Date:
     Signature                                  authorized by law
 *    Human Immunodeficiency Virus that causcs AIDS. Thc Nerv York State Public Health Lnrv                        in fo   rihaltuy fl htDliopf;dcnaU! R{mtlfcrk
      identify somcone as having HIV symptoms or infection and information regarding a person's con                                 ltlu. S2S!($3'16384
                                                                                                                        Qualified in QueEns {'joilnty
                                                                                                                  Cenlrnission Hxpiree Doconrber 82, 3G?
          Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 59 of 82 PageID #: 368

AO   88   B (Rev. l2l I 3) Subpoena to Produce   Documents, lnfonration, or Objects or to Pcrmit Inspection of Premises in a Civil Action



                                           UNrrpn Srarps Dtsrrucr CoURT
                                                                                  for the
                                                                 Eastern District of New York

                          DEVANDER SINGH
                                                                                      )
                                   Plaintiff                                          )
                                                                                      )        Civil Action     No. 19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al                                              )
                                                                                      )
                                  Defendant                                           )

                            suBpoENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                              OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                  SMK Pharmacy,8702 Rockaway Beach Blvd, Rockaway Beach, NY 11693

                                                              (Name of person to whom this subpoena is directed)

       production; YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
          d
documents, electronically stored information, or objects, and to permit inspection, copying. testing, or sampling of thc
                                                                                                              prescription
material: a CERTIFIED complete copy of all MAIL ORDER AND RETAIL RECORDS, pharmacy records,
          records, billing records,   including  handwritten notes, correspondence, etc., pertaining to Devander Singh's
          treatment from   the first date  of treatment to present,

 Place: g;66ons Jannace Deluca, LLP                                                              Date and Time
        43 Corporate Drive                                                                                            031191202010:00 am
        Hau        , NY 11788

        Inspection of premises: yOU ARE COMMANDED to permit entry onto the designated premises, land, or
          J                                                                                                              party
other property possessed or controlled by you at the time, clate, and location set forth below, so that the requesting
may inspect, tleasure, survey, photograph, test, or sample the  property or  any designated  object or operation on  it'

 Place:                                                                                         Date and Tirne:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliancc;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
                                                                                                               your dLrty to
respond to this subpoena and the potential consequences    ofnot  doing so.


Date

                                       CLERK OF COURT
                                                                                                     OR

                                                  Signature of Clerk or Deputy Clerk                                            Attorne),'s signature


                                                                                                                            (name of partv)
The narne, address, e-mail address, and telephone number of the attorney representing
Costco Wholesale Corooration                                                                              , who issues or requests this subpoena, are:

 Sat F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to wlronr
it is directed. Fed. R. Civ. P. as@)(D.
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 60 of 82 PageID #: 369

AO 888 (Rev. I 2/l 3) Subpoena to Produce Documents, Infonnation, or Objects or to Permit Inspection of Premises in   a   Civil Action (Page 2)


Civil Action No. 19-CV-1984

                                                      PROOF OF SERVICE
                      (This section shoukl not be /iled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoenafor         (name of individual and title, if any)

on (date)


            il   I served the subpoena by delivering           a copy to the named person as            follows:


                                                                                            on (date)                                        ;or

            il   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the-witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are       $                                for travel and $                              for services, for          a total   of$          0.00




            I declare under penalty of perjury that this infonnation is true.


Date:
                                                                                                     Server's signalu'e



                                                                                                   Printed name and title




                                                                                                      Server's address


Adcl   itional information regardi ng attem pted service, etc
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 61 of 82 PageID #: 370

AO 888 (Rcv. l2113) Subpoena to Produce Documents, Information, or Objects or to Pennit Inspection ofPrenrises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d)' (e), and (g) (Effective                                l2llll3)
(c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or inlormation that docs
                                                                                    not describe specific occurrences ilt dispute and results liorn the expcrt's
  (l\ For o Triol, Ilearing, or Deposition. A subpoena ntay command a               study that was not requested by a party.
psrson to attsnd a trial, hearing, or deposition only as follows:                      (C) Specifiing Condilions as an Allernqlive. [n the circutnstances
   (A) within 100 rniles of rvhere the person resides, is ernployed, or             described in Rule 45(dX3)(B), the court ntay, instead olquashing or
regularly transacts business in person; or                                          nrodifying a subpoena, order appearance or production under specificd
   (l|) within the statc rvhere the pcrson resides, is cmployed, or regularly       conditions ilthe serving party:
transacts busincss in person, ifthe person                                                (i) shows a substantial need for the testinony or material that oannol bc
      (i) is a party or a party's of'ficer; or                                      otlrerwise met witlrout undue hardship; and
      (ii) is conrnranded to attend a trial and would not inctrr substantial              (ii) cnsures that the subpocnacd person will be reasonably contpcnsatctl.
expense.
                                                                                    (e) Duties in llcsponding to a Subpoena,
 (2) For Other Discovery, A subpoena nray cotnmand:
  (A) production ofdocuments, electronically stored infonnation, or                  (l\   Producing Documenls or Electronically Slored Informatiort. Tllcsc
tangib[e things at a place within 100 miles olwhere the person resides, is          procedures apply to producing documetrts or electronically stored
enrployed, or regularly transacts business in person; and                           information:
   (l|) inspection olprenrises at tlte premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce docunlcnts
                                                                                    must produce them as they are kept in the ordinary cortrse ofbusiness or
(tl) Protecting a Person Subject to a Subpocna; Enforcement.                        nrust organize and label them to correspond to the categories in the dentand.
                                                                                       (B\ Form.for Producing Electronically Stored Information Not Speclfied
  (l) Avoitlitrg Iltrdue Burden or Expense; Sanctiorrs. A par'ty or attonley        lfa subpoena does not specify a form for producing electronically storcd
lesponsible lor issuing and serving a subpoena must takc reasonable steps           information, the person responding nrust produce it in a fomr or lonrs in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily rnaintained or in a reasonably usable fonrr or lornts.
subpoena. The court lor the district rvhere compliance is required must                (C\ Electronically Stored Infurnation Produced in Only One Form.'lhc
enlorce this duty and inrpose an appropriate sanction-wlrich may include            person responding need not produce the sante electronically stored
lost camings atrd reasonablo attomey's fees----on a party or altorney who           irrfonnation in nrore than one fornt.
fails to comply,                                                                       (D\ tnaccessible Electonically Slored Inforntaliore. 'fhe persoll
                                                                                    responding need not provide discovery ofelectronically stored ittlbrnration
  (2) Command to Produce Materials or Pertnit Inspection.                           fronr sources that the psrson identifies as not reasonably accessiblc bccausc
   (A) Appearance Nol Required. A person commanded to produce                       ofundue burden or cost. Olt motion to compel discovery or for a protcctivc
docunrcnls, electronically stored inflormation, or tangible things, or to           order, the person responding must show that the infomlation is not
pennit the inspection ofpremises, need not appear irr persolr at the place of       reasonably accessible bccause ofundue bttrden or cost. Ifthat showing is
production or inspection unless also cornmanded to appear for a deposition,         made, the court n'lay nonetheless order discovcry lrom such sources il'thc
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations of,RLtlc
   (B) Obiections. A person commanded to produce documents or tangible -            26(bX2XC). l-he court nray speciry conditions for the discovery.
things or'to permit inspection may serve on the party or attorney designated
in thl subpoena a written objection to inspecting, copying, testing, or             (2) Claiming Privilege or Protection.
sanrpling any or all ofthe materials or to inspectirrg the prenrises--or to          (A) tnforniation Withheld. A person withholding subpoenaed inlbmration
producing electronically stored information in the form or forms re-qu-ested        under a claim that it is privileged or subject to protection as trial-preparation
the objection must be served before the earlier ofthe time specitied for            material must:
cornpliance or l4 days after the subpoelta is served. lfan objection is made,            (i) expressly make the clairn; and
the lollowing rules apply:                                                               (ii) describe the nature ofthe \.vithheld documents, comnlunioations, or
      (i) At any tirne, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing inlonnation itself
may move the court for the district where conrpliance is required lor an            privileged or protected, will enable the parties to assess the claint.
order compelliug production or inspection.                                            (B\ Information Produced. Ifinlonnation produced in response to a
      (ii) These acts nray be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from       triai-preparation material, the person rnaking the claim may notify any partl'
significaut experrse resultirtg from compliance.                                    that received the infonnation olthe claim and the basis for it Aftcr bcing
                                                                                    notified, a party must pronptly retum, sequester, or destroy thc specificd
 (3) Quashing or Modifying t Subpoeno.                                              information and any copies it has; must not use or disclose the infomtatiott
  (Al When Required. On tinrely rnotion, the court lor the district where           until the claim is resolved; ntust take rcasonable steps to retrieve thc
compliance is required must quash or rnodifr a subpoena that:                       information ifthe party disclosed it before being notified; and Inay pronrptlv
     (i) fails to allow a reasonable tirne to comply;                               present the infonnation under seal to the court lor the district wherc
     (ii) requires a person to comply beyond the geographical limits                cornpliance is required for a detennination ofthe claim. T'he pcrson rvho
specified in Rule 45(c)l                                                            produced the information must preserve the infomration until the clainr is
     (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exception or waiver applies; or
     (iv) subjects a person to unduc burden.                                         (g) Contempt.
  (B) When Permiued. 'l'o protect a person subject to or affected by a              fhe court foi the district where conrpliance is required-and also, aftcr a
subpoena, the court for the district where compliance is required may, on           motion is transferred, the issuing court-may hold in contempt a persoll
nrotion, quash or modily the subpoena ifit requires:                                 who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                  subpoena or au order related to it.
development, or cotnmercial infomration; or




                                         For access to subpoena nraterials, see Fed. R. Civ. P. 45(a) Cornmittee Note (20 I 3)
            Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 62 of 82 PageID #: 371

                                                                                                                      OCA Official Form No.: 960
               AUTHORIZATION FOR RELEASE OF IIEALTH INFORMATION PIJRSUANT TO HIPAA
                                  lThis form has been approved by the Nerv Yorlt State Department of Healthl
 Patient Name                                                                     Date of Birth                      Social Security Number
    Devander Singh                                                                   03/01/80                         XXX-XX-XXXX
 Patient Address       ,


    95-02104th Street, Ozone Park, New York 11416
I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the person(s) indicated in Item 8.
2. If I am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9
                           of health provider or entity to            information:
nrY                                                                                          ,
                                                                                                                                                          bU
8. Name and addressof pei'Jori(s) or #tegory of person'io whom this in(/mation will be sent:                                      t
      Simmons Jannace Deluca, LLP, 43 Corporate Drive, Hauppauge, New York 11788
9(a). Specific information to be released:
          El Medical Record from (insert date)                           to (insert date) Qn^s?n/
          D Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
             referral         , billing                               d records sent to you by other health care providers.
          ,{o,n"r'                                                                              Include: (Indicate by Inilialing)
                                                                                                           Alcohol/Drug Treatm ent
                                                                                                           Mental Health Information
Authorization to Discuss Health Information                                                                HlV-Related Information
    (b)   tr By initialing here                 I authorize
                                     Initials                                    Name of individual health care provider
           to discuss my health information with my attomey, or a governmental agency, listed here:

                                                (Attomey/Firm Name or Governmental Agency Name)
10. Reason for release of information                                      I 1. Date or event on which this authorization will expire:




                                                                                                                                a/
    D At request of individual
    El Other: LEGAL                                                         two years from date signed
12. If not the patient, name of person signing form:                        13. Authority to sign on behalf of patient:

All   items on this               been completed and my questions about    thi$rm     hffiff"gt5er$gEf$11                  Ih
copy ofthe                                                                                                                 rrLe

                                                                             Date:              03. ZD
                              representative authorized by law
                                                                                                                          srEmEN'/A.9Kd Eq u1-(
                                                                                                                                                      w
                                                                                                                                                          I
*     Human Immunodeficicncy Virus that causcs AIDS. Thc Nov York State Public Health Larv                   in forihatiug fl hblic6,SdcnaHf hbrftifork
                                                                                                                                                          J
      idcntify someonc as having HIV symptoms or infection and information regarding a person's con         s.            ltln,02.$l{$316$l$4
                                                                                                                    Gr.ralified in Queens f;-orunty
                                                                                                             'Oo*lrnir:iinn Expires Becsrrrber 82, AAn
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 63 of 82 PageID #: 372

AO 88B (Rev.   I   2/ I 3) Subpoena to Producc Documents, lnfbnnation, or Objects or to Pennit lnspcction of Prcntiscs in a Civ   il Action



                                           UNTTBN STATBS DTSTruCT COURT
                                                                                 for the
                                                               Eastern District of New York

                          DEVANDER SINGH
                                                                                     )
                                   Plaintiff                                         )
                                                                                     )       Civil Action      No. 19-CV-1984
   COSTCO WHOLESALE CORPORATION, et al                                               )
                                                                                     )
                                 Defendant                                           )

                           SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                             OR TO PDRMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                            Planet Fitness, 132-40 Metropolitan Ave., Jamaica, NY 11418

                                                            (Nome of person to whom this subpoena is direclecl)


       dProduction.' YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: a CERTIFIED complete copy of all original membership records, including handwritten notes, transcript
          history, attendance records, disciplinary records, contracts, billing records, invoices, correspondence, etc.
          pertaining to Devander Singh's enrollment.

 Place: g1p16ons Jannace Deluca, LLP                                                           Date and Time
        43 Corporate Drive                                                                                           031191202010:00 am
        H           NY 1 1788

     J Inspection of Prernises.' YOU ARE COMMANDED to perrnit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting pafly
may ilspect, rneasure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place                                                                                        Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relatilg to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to youl duty lo
respond to this subpoena and the potential conseqttences ofnot doing so.

Date

                                       CLERKOF COURT
                                                                                                   OR

                                                Signature of Clerk or Deputy Clerk                                            Attorney's signalu'e


The narne, address, e-mail address, and telephoue number of the attorney representing (name of par4)
Coslco Wholesale Corooration                                             , who issues or requests this subpoena, are:

Sal F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11789 (631) 873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a   copy of the subpoena  must be served on each party in this case before it is served on the person to wlronl
it is directed. Fed. R. Civ. P. a5(a)(a).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 64 of 82 PageID #: 373
 AO88B (Rev- l2l13)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

 Civil Action No. 19-CV-1984

                                                       PROOF OF SERVICE
                       (This section should not be liled with the coart unless reqaircd by Fed. R. Civ. P.                     45.)


             I received this subpoenafor   (name of individuat and titte,   if ary)

 on (date)


             f,   I served the subpoena by delivering a copy to the named person as follows:


                                                                                      on   (date)                                     or

             D    I returned the subpoena unexecuted because



         Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
         tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

         $


My fees are $                                for travel and $                               for services, for   a   total of   $           0.00



         I declare under penalty of perjury that this information is true.



Date
                                                                                              Semer's signature




                                                                                            Printed name and title




                                                                                               Server's address


Additional information regarding attempted service, etc
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 65 of 82 PageID #: 374
  AO88B (Rev. l2l13)SubpoenatoProduceDocuments,lnformation,orObjectsor!oPermitlnspectionofPremisesinaCivilAction(Page3)

                               Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                               l2llll3)
  (c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information thal docs
                                                                                   not describe specific occurrences in dispute and results from the expert's
    (l) For a lriol, Heoring, or Deposition. A subpoena may command a              study that was not requested by a party.
  person to attend a trial, hearing, or deposition only as follows:                   (Cl Specifuing Conditions as an Alternative. In the circumstances
     (A) within 100 miles of where the person resides, is employed, or             described in Rule 45(dX3)(B), the court may, instead ofquashing or
  regularly transacts business in personi or                                       modifying a subpoen4 order appearance or produbtion under specified
     (B) within lhe state where the person resides, is employed, or regularly      conditions ifthe serving party:
  transacts business in person, ifthe person                                            (i) shows a substantial need for the testimony or material that cannot bc
        (i) is a party or a paffy's officer; or                                    otherwise met without undue hardship; and
        (ii) is commanded to aftend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                   (e) Duties in Responding to a Subpoena.
   (2) For Other Discovery. A subpoena may command:
    (A) production ofdocuments, electronically stored information, or                 (l) Producing Documents or Electronically Stored Information.These
 tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; and                           inflormation:
    (B) inspection of premises at the premises to be inspected.                        (A) Documents, A person responding to a subpoena to produce documcnts
                                                                                   must produce them as they are kept in the ordinary course olbusiness or
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                       (B) Formfqr Producing Electronically Stored Information Not Specdied.
   (l) Avoiding (lndue Burden or Expensei Sanctions, Aparty or attorney             Ifa subpoena does no! speciry a form for producing electronically stored
 responsible for issuing and serving a subpoena must take reasonable steps         information, the person respohding must produce it in a form or fomrs in
 to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable fomr or fonus.
 subpoena. The court lor the disFict where compliance is required must                 (C) Electronically Stored Infurmation Produced in Only One Forn.'fllc
 enforce this duty and impose an appropriate sanction-wllich may include           person responding need not produce the same eleitronically stored
 lost eamings and reasonable attomey's fees-on a party or attomey who              information in more than one form.
 fails to comply.                                                                      (Dl Inaccessible Electronically Stored Information The person
                                                                                   responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Materials or Permil Inspection.                           froni sources that the person identifies as not reasonably accessible becausc
   (A) Appearance Not Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protective
 documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
 permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because of,undue burden or cost. Ifthat showing is
 production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources iftlre
 hearing, or frial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specifr conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (21 Claiming Privilege       or Protection.
sampling any or all of the materials or to inspecting the premises----or to         (Al Information Withheld. A      person withholding subpoenaed inlornration
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or l4 days after the subpoena is served. Ifan objection is made,             (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications. or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspeotion.                                           (B) Information Produced. Ifinformation produced in response to a
      (ii) These aots may be required only as direeted in the order, and the       subpoena is subject to a claim.ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making thd claim may notily any party'
significant expense resulting from compliance.                                     that received the information ofthe claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A'1 When Required. Onjimely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retri€ve the
compliance is required must quash or modify a subpoena that:                       iirformation if the party disclosed it before being notified; and.may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno        resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) lthen Pernitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is reqrdred may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modiff the subpoena ifit requires:                                who, having been served, fails without adeduate excuse to obey the
      (i) disclosing a trade.secret or other confidential research,                subpoena or an order related to it.
development, or commbrcial information; or




                                        For access to subpoena materials, see Fed. R. Civ.   P. 45(a)   Committee Note (20 l3).
            Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 66 of 82 PageID #: 375

                                                                                                                                   OCA Official Form No.: 960
               AUTHORIZATION FOR RELEASE OF IMALTH INFORMATION PI]RSUANT TO HIPAA
                                   [This form has been approved by the Nerv York State Department of Heatthl
 Patient Name                                                                         Date of Birth                               Social Security Number
    Devander Singh                                                                       03/01/80                                  XXX-XX-XXXX
 Patient Address        .


    95-02104th Street, Ozone Park, New York 11416
I, or my authorized representative, request that health information regarding my care and treatment be released                       as set forth on this   form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountabilify Act of 1996
(HIPAA), I understand that:
 1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the person(s) indicated in Item 8.
2. If I   am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM                                                                       9
              of health  or    to     this   ation:

8. Name and address  of perfon(s) or category of ierson tdwhom this informati6n witt be sent:
   Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, New York 11788
9(a). Specific information to be released:
          E Medical Record from (insert      date)    nnr/tnr,lr/            to (insert date)
          D Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
             referrals, consults, billi ng records,             records, and records sent to you by other health care providers.
                                                                                                    Include: (lndicate by Inilialing)
         "!Fottrer:
                                                                                                               Alcohol/Drug Treatment
                                                                                                               Mental Health Information
Authorization to Discuss Health Information                                                                    HIV-Related Information
    (b)   tr By initialing here                   I authorize
                                       Initials                                      Name of individual health care provider
          to discuss my health information with my attomey, or a governmental agency, listed here:

                                                  (Attomey/Iirm Name or Governmental Agency Name)
10. Reason for release of information:                                       I L Date or event on which this authorization will expire:
    Q At request of individual
    El Other: LEGAL
12. If not the patient, name of person signing form:
                                                                                two years from date signed
                                                                               13. Authority to sign on behalf of patient:
                                                                                                                                                             ./7
Allitems on                       been com pleted and    my questions about    thi2lrm    hfffr"*ff'Ul$t:t                            I have
                                                                                                                                      rne_
                                                                                                                                                               a
copy ofthe


                                                                                 Date:                -zo
    S                       or representative authorized by law
*       Human Immunodeficicncy Virus that causes AIDS, The Ncrv Yorlt Statc Public Health Larv                   i   n   fo   rlluftioy fl hhlicp$dcna bdf
        identify somconc as having HIV symptoms or infection and information regarding a person's                           illu. 0?$!{$St6$lS4
                                                                                                                      Qr,relifisd 3n Queens fiounty
                                                                                                                 #onrmis:lion ExBiree Doconrber 32,                  20?
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 67 of 82 PageID #: 376

AO 88B (Rev. I 2/l 3) Subpoena to Produce Docurnents, Inforrnation, or Objects or to Pcrmit Inspcctiort of   Premtses in a   Civrl Action



                                         UNrrpn Srarps Dtsrrucr CoURT
                                                                              for the
                                                            Eastern District of New York

                       DEVANDER SINGH
                                                                                  )
                                Plaintiff                                         )
                                                                                  )       Civil Action        No. 1g-CV-1984
     COSTCO WHOLESALE CORPORATION, et al.                                         )
                                                                                  )
                               Defendant                                          )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CTVIL ACTION

To                                     HealthPlus Amerigroup. P.O. Box 61010, Virginia Beach, VA 23466

                                                         Qrlame o.f person to whom this subpoeno is directed)


      dProdyctior.. YOU ARE COMMANDED to produce at the time, date, and place set forth below the followirrg
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sarnpling of thc
material: a CERTIFIED complete copy of all original medical, no-fault, workers compensation and collateral source
          records, including handwritten notes, invoices, itemized claim records, lien information, all healthcare
          providers, etc. pertaining to Devander Singh's file for Program lD#: NX02791G.

 Place: gippons Jannace Deluca, LLP                                                         Date and Time:
           43 Corporate Drive                                                                                       031191202010:00 am
           Hau      e NY 11788

     J Inspection of Premises.' YOU ARE COMMANDED to pennit entty onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting part)/
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                   Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliancc;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty ttr
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERK OF COURT
                                                                                                OR

                                             Signature of Clerk or Deputy Clerk                                                 Attorney's signalure


The name, address, e-mail address, and telephone number of the attorney representing lnone of party)
Costco Wholesale Corooration                                            , who issues or requests this subpoena, arc

 Sal F. Deluca, Simmons Jannace Deluca, LLP, 43 Corporate Drive, Hauppauge, NY 11788 (631) 873-4888,

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each farty in this case before it is served on the person to whont
it is directed. Fed. R. Civ. P. a5@)@).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 68   of 82 PageID #: 377
 AO 888 (Rev. I 2/l 3) Subpoena to Produce Documents, lnformation, or Objects or to Permit Inspecticn of Premises in
                                                               a Civil Action (Page 2)


 Civil Action No. 19-CV-1984

                                                      PROOF OF SERVICE
                       (This section should not beliled with the court unless required by Fed. R. Civ. P.45.)

             I received this subpoenafor         fuame of individual and titte, if any)

 on (date)


             il   I served the subpoena by delivering a copy to the named person as follows


                                                                                            on (date)                             or

             D    I returned the subpoena unexecuted because



             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

             $


My fees are $                                      for travel and $                              for services, for atotal   of$        0.00



          I declare under penalty of perjury that this information is true.



Date
                                                                                                                                              '.i
                                                                                                    Semer's signature



                                                                                                  Printed name and title




                                                                                                     Server's address


Additional infonnation regard ing attempted service, etc.
         Case 1:19-cv-01984-RML
     AO 888 (Rev.                              Document 22 Filed 02/18/20 Page 69 of 82 PageID #: 378
               2/ 3) Subpoena to Produce Documents, lnformation, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)
                     I   I




                                 Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                               l2llll3)
     (c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that docs
                                                                                      not describe specific occurrences in dispute and results from the expert's
      (l) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
    person to attend a trial, hearing, or deposition only as follows:                    (Cl Specifying Conditions as an Alternative. In the circumstances
       (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(dX3)(B), the court may, instead olquashing or
    regularly fiansacts business in person; or                                        modiSing a subpoena, order appearance or production under specified
       (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving party:
    transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot bc
          (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
          (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
    expense.
                                                                                      (e) Duties in Responding to a Subpoena.
      (2) For Other Discovery. A subpciena may command
       (A) production ofdocuments, electronically stored information, or                (l) Prodacing Documents or Electronically Stored Information.These
'   tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
    employed, or regularly transacts business in person; and                          information:
       (B) inspection of premises at the premises to be inspected.                       (A) Documents, A person responding to a subpoena to produce docunrcnts
                                                                                      must produce them as they are kept in the ordinary course ofbusiness or
    (d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to conespond to the categories in the denrand.
                                                                                         (B) Formfot Producing Electronically Stored Information Not Specif ed.
      (l) Avoiding Undue Burden or Expensei Sanctions, A party or attomey             Ifa subpoena does not speci$ a form for producing electronically stored
    responsible for issuing and sewing a subpoena must take reasonable steps          information, the person respohding must produce it in a form or fomrs in
    to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or ih a reasonably usable fomr or fornrs.
                                                                                                                                                              -[-hc
    subpoena. The court for the disrict where compliarice is required must               (C) Electronically Stored Information Produced in Only One Form.
    enforce this duty and impose an appropriate sanction-wllich may include          person responding need not produce the same elechonically stored
    lost eamings and reasonable attomey's fees--on a party or attorney who            information in more than one form.
    fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                     responding need not provide discovery ofelectronically stored information
  (2) Commantl to Produce Materials or Permil Inspection.                            from sources that the person identifies as not reasonably accessible becausc
   (A) Appearance Not Required. A person commanded to produce                        ofundue burden or cost. On motion to compel discovery or for a protectivc
documents, electronically stored information, or tangible things, or to              order, the person responding must show that the information is not
pormit the inspection ofpremises, need not appear in person at the place of          reasonably accessible because of,undue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,           made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                   requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible               26(bX2XC). The court may speciff conditions for the discovery.
things or to permit inspection may serv€ on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or              (2) Claiming Privilege or Protection
sampling any or all of the materials or to inspecting the premises---or to            (A) lnformation Withheld. A person withholding subpoenaed information
produoing electronically stored information in the form or forms requested.          under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified lor            material must:
compliance or l4 days after the subpoena is served. Ifan objection is made,                (i) expressly make the claim; and
the following rules apply:                                                                 (ii) describe the nature of the withheld documents, communications. or
     (i) At any time, on notice to the commanded person, the serving party           tangible things in a manner that, without revealing information itself
may move the court for the dishict where compliance is required for an               privileged or protected, will enable the parties to assoss the claim.
order compelling production or inspection.                                             (B) Information Produced. [finformation produced in response to a
     (ii) These acts may be required only as directed in the order, and the          subpoena is subject to a claim ofprivilege or ofprotection gs
order must protect a person who is neither a party nor a party's ofTicer from        trial-preparation material, the person making the claim may notiS any party
significant expense resulting from complianc                                         that received the information of the claim and the basis for it. After being
                                                                                     notifie{ a parfy must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena                                                information and any copies it has; must not use or disclose the information
  (A) When Required. On .timely motion, the court for the district where             until the claim is resolved; muSt take reasonable steps to retrieve the
compliance is required must quash or modifr a subpoena that:                         information if the party disclosed it before being notified; and.may promptly
     (i) fails to allow a reasonable time to comply;                                 present the information under seal to the court for the district where
     (ii) requires a person to comply leyond the geographical limits                 compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                             produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno          resolved.
exception or waiver applies; or
     (iv) subjects a person to unduo burden.                                         (g) Contempt.
  (B) Ilthen Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on            motion is transfened, the issuing court-may hold in contempt a person
motion, quash or modi$ the subpoena ifit requires:                                   who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade.secret or other confidential research,                  subpoana or an order related to it.
development, or commbrcial information; or




                                          For access to subpoena materials, see Fed. R. Civ.   P. 45(a)   Committee Note (20 l3).
            Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 70 of 82 PageID #: 379

                                                                                                                        OCA Official Form No,: 960
               AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                                    [This form has been approved by the New York State Department of Healthl
    Patient Name                                                                   Date of Birth                       Social Security Nurnber
     Devander Singh                                                                    03/01/80                         XXX-XX-XXXX
    Patient Address
     95-02104th Street, Ozone Park, New York 11416
I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
 l. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
initial the line on the box in Item 9(a), I specifically authorize release of such information to theperson(s) indicated in Item 8.
2. If I   am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR Mf,DICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9
7             of    provider or       this

8.            and address    of          or                       will be sent:
                                                      of person to whom
                                                                                                                                  23qhb
      Simmons Jannace Deluca, LLPr43 Corporate Drive, Hauppauge, New York 11788
9(a). Specific information to be released:
          El Medical Record from (insert date) Unlimited                   to (insert date) Present
          E Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
             referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
          E Other: all medical reports, records, films                                            Include: (Indicate by Initialing)
                   & bills unrestricted to date                                                              Alcohol/Drug Treatment
                              ranl tb#:NXozTq/ G                                                             Mental Health Information
Authorization to                Health Information                                                           HlV-Related Information
    (b)   tr By initialing   here                 I authorize
                                       Initials                             Name of individual health care provider
          to discuss my health information with my attorney, or a governmental agency, listed here:

                                                  (Attomey/Firm Name or Governmental Aeencv Name)
10. Reason for release of information                                        11. Date or event on which this authorization          will expire
    E At request of individual
    @ Other: LEGAL                                                           two years from date signed                                           .-)
12. If not the patient, name of person signing form:                         13, Authority to sign on behalf of patient

Allitems on this form                   completed and my questions about    th$frg                                               I have                 a
copy of the form.                                                                       BA,S*IU T5ge€',SA €,

                                                                               Date:
    Signature of patient                      authorized by law
*                                                                                                                           bI
      Human Immunodeficiency Virus that causes AIDS. The New York State Public Health Law                                                          co
      identifu someone as having HIV symptoms or infection and information regarding a person's          ntacts'Qualifiecl
                                                                                                                             in Queens eounty
                                                                                                        Comrmlssion    fi   xpires Beeember 22,         20t
      Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 71 of 82 PageID #: 380

AO88B (Rev. l2113)SubpoenatoProduceDocuments,lnfomratron,orObjectsortoPennitlnspectionofPremisesinaCivilAction


                                   UNrrBo SratBs Dtsrnrcr CoURT
                                                                  for the
                                                    Eastern District of New York

                    DEVANDER SINGH
                                                                      )
                           Plaintiff                                  )
                                                                      )      Civil Action No. 19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al                              )
                                                                      )
                          Defendanr                                   )

                     SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To                                     WellCare Health Plan, P.O. 3ox31372, Tampa, FL 33631

                                                 (Nante ofperson to whom this subpoena is directed)

      production: yOU ARE COMMANDED to produce at the time, date, and place set forth below the following
      f,
documents, electronically stored infonnation, or objects, and to permit inspection, copying, testing, or sampling
                                                                                                                  of tlrc
material: a CERTIFIED complete copy of all original medical, no-fault, workers compensation and collateral source
          records, including handwritten notes, invoices, itemized claim records, lien information, all healthcare
          providers, etc. pertaining to Devander Singh's file for member lD#: NX02791G.

 Place: g;'lpnons Jannace DeLuca, LLP                                          Date and Time
        43 Corporate Drive                                                                       031191202010:00 am
        Ha           NY 1 1788

      J Inspection of premise.s: yOU ARE COMMANDED to permit entry onto the designated premises, land, or
                                                                                                           requesting parly
other property possessed or controlled by you at the time, date, and location set forth below, so that the
                                                                                            object or operation on it.
may inspict, measure, sllrvey, photograph, test, or sample the properfy or any designated

  Place                                                                       Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and
                                                                                               (g), relating to your dLrty to
respond to this subpoena and the potential conseqtlences   ofnot  doing so.


Date:

                               CLERK OF COURT
                                                                                  OR

                                       Signature of Clerk or DePutY Clerk                                Attorney's signature


The name, acldress, e-mail address, and telephone number of the attorney representing(name of partv)
Costco Who lesale Corooration                                            , who issues or requests this subpoena, arc

 Sal F. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888'

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena lnust be served on each party in this case before it is served on the person to r.r'honr
it is directed. Fed. R. Civ. P. a5@)@).
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 72 of 82 PageID #: 381
 AO88B (Rev. l2l13)SubpoenatoProduceDocuments,    lnformation,orObjectsortoPermitlnspectionofPremisesinaCivil       Action(Page2)


 Civil Action No. 19-CV-1984

                                                         PROOF OF SERVICE
                       (This section should not beJiled with the court unless required by Fed. R. Civ. P. 45.)

             I received this subpoenafor   (name of individuat and titte,   dalty)
 on (date)


             D    I served the 5ubpoena by delivering a copy to the named person as follows:


                                                                                     on   (date)                                ;or

             il   I returned the subpoena unexecuted because:



             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

             $


My fees are $                                for travel and $                              for services, for atotal     of$           0.00



             I declare under penalty of perj ury that this information is true.



Date:
                                                                                             Server's signature




                                                                                           Printed name and title




                                                                                              Server's address


Additional information regarding attempted service,           etc.   :
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 73 of 82 PageID #: 382
  AO88B (Rev. l2113)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                l2llll3)
  (c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
   (l) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                    (Cl Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(dX3)(B), the court may, instead ofquashing or
 regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       coiditions ifthe serving party:
 transacts busineis in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot bc
       (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                   (e) Duties in Responding to a Subpoena.
   (2) For Other Discovery. A subpoena may command:
    (A) production of documents, electronically stored information, or              (l) Prodacing Documents or Eleclronically Stored Information. Thesc
 tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; and                          information:
    (B) inspection of premises at the premises to be inspected.                        (A) Documents, A person responding to a subpoena to produce docunrcnts
                                                                                   must produce them as they are kept in the ordinary course ofbusiness or
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the denrand.
                                                                                       (B) Formfor Producing Electronically Stored Information Nol Specified.
   (l) Avoiding Iilndue Burden or Expense; Sanclions, A party or attorney           Ifa subpoena does no! specify a form for producing electronically stored
 responsible for issuing and serving a subpoena must take reasonable steps         information, the person respohding must produce it in a form or fornrs in
 to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable fomr or fomrs.
 subpoerla. The court for the disrict where compliarice is required must               (C) Electronically Stored Information Produced in Only One Form.'['he
 enforce this duty and impose an appropriate sanction-wlich may include            person responding need not produce the same eleitronically stored
 lost eamings and reasonable attomey's fees-on a party or attorney who             information in more than one florm.
 fails to comply.                                                                      (D\ Inaccessible Electronically Stored Information The person
                                                                                   responding need not provide discovery ofblectronically stored information
  (21 Command lo Produce Materials or Permil Inspection,                           l?om sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protectivc
 documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
 permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because of,undue burden or cost. Ifthat showing is
 production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources iftlre
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible             26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serv€ on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (21 Claiming Privilege    ot Protection.
sampling any or all of the materials or to inspeoting the premises----or to         (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requpsted.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or l4 days after the subpoena is served. lfan objection is made,              (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications. or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revedling inlormation itself
may move the court for the district where comptiance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B'1 Information Produced. Ifinfomration produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or ofprotection gs
order must protect a person who is neither a party nor a party's officer lrom      trial-preparation material, the person making the claim may notif, any partv
significant expense resulting from compliance.                                     that received the information ofthe claim and the basis for it. After being
                                                                                   notifie{ a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Suhpoena                                              iriformation and any copies it has; must not use or disclose the information
  (A\ When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                        iirformation if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply leyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c):                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno        resolved-
exception or waiver applies; or
   . (iv) subjects a persori to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transfened, the issuing court-may hold in contempt a person
motion, quash or modiff the subpoena if it requires:                              who, having been served, flails without adequate excuse. to obey the
      (i) disclosing a trade.secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or




                                        For access to subpoenb materials, see Fed. R. Civ.   P. 45(a) Committee Note (20   l3).
            Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 74 of 82 PageID #: 383

                                                                                                                                   OCA Official Form No.: 960
                AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                                        [This form has been approved by the New York State Department of Health]
      Patient Name                                                                               Date of Birth                    Social Security Number
      Devander Singh                                                                             03/01/80                          XXX-XX-XXXX
      Patient Address
      95-02 104th Street, Ozone Park, New                  York 11416
 I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
 In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
 (HIPAA), I understand that:
  l. This authorization may include disclosure of information relaring to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
 TREATMENT, except psychotherapy notes, and GoNFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
 the appropriate line in Item 9(a). In the event the health information described below includes any of these types oiintormation, and I
 initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the peison(s) indicated in Item 8.
 2' If I am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
 prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New york State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I  have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in 1tem 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR                                                                        AGENCY SPECIFIED IN ITEM
7

'8.
      Name ind address of p'erson(s)                                          this                    will       sent:
   Simmons Jannace Deluca,                                                    Hauppauge, New York 11788
9(a). Specific information to be released:
          El Medical Record from (insert date)          tt.t/,*-, -/rr/    to (insert date)            ?re
          E Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
             referuals, consults, billing records, insurance records, and records sent to you by other health care providers
          El Other: all medical reports, records, films                                         Include: (Indicate by Initialing)
                                                                                                                         Alcohol/Drug Treatment

Authorization to Discuss
                                                                     Z7?/G                                               Mental Health Information
                                                                                                                         HlV-Related Information
    (b)   tr By initialing   here   _                  I aurhorize
                                          Initials                                          Name of individual health care provider
          to discuss my health information with my attomey, or a governmental agency, listed here:

                                                                     Name or Governmental                N
10. Reason for release of information:                                               I   1. Date or event on which this authorization will expire:
    E At request of individual
    El Other: LEGAL                                                                  two years from date signed                                        //
12. If not the patient, name of person signing form                                  13. Authority to sign on behalf of patient

All    items on this                       completed and my questions about this fo^rm have been answerpd. In addition. I have been
                                                                                          34o4lJ -fD \, e:?T{e- lne
                                                                                                                                                           a
copy ofthe                                                                                                                                 o^)

                                                                                         Date:
                                                     authorized by law
                                                                                                                              $T#F$IEI{ A
*     Human Immunodeficiency Virus that causes AIDS. Thc Nov York State Public Health Lnrv
                                                                                                                                                     WBu
      identify someonc as having HIV symptoms or infection and information regarding a person'                      contacts.     Nr',.01$KSBI$8$4
                                                                                                                            Qliniifl*rl ln ('luuens Gounty
                                                                                                                    'llonirnlsslon Hxpiru* Docenrher dA, A0{
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 75 of 82 PageID #: 384

AO88ll (Rev. l2113)SubpoenatoProduccDocuments,lnformation,orObjectsortoPennitlnspectiottofPrcmrsesinaCivrlAction


                                    UmrBo STATBS DISTNTCT COURT
                                                                     for the
                                                      Eastem District of New York

                    DEVANDER SINGH
                            Plainti/.f
                                                                                Civil Acrion    No. 19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al.

                           Defendanl


                     SUBPOENA TO PRODUCE DOCUMDNTS, INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To                                         HMS-Medicaid, 375 Pearl Street, New Yotk, NY 10038

                                                   (Natne of person to whom this sttbpoena is directed)

      {   Production: YOIJ ARE COMMANDED to produce at the time, date, and place set fofih below the foliowing
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of thc
material: a CERTIFIED complete copy of all original medical, no-fault, workers compensation and collateral source
          records, including handwritten notes, invoices, itemized claim records, lien information, all healthcare
          providers, etc. pertaining to Devander Singh's file for lD#: NX02791G.

 Place: g;ppons Jannace Deluca, LLp                                               Date and Time
        43 Corporate Ddve                                                                            031191202010:00 am
        Ha         , NY 11788

      J Inspection of Premises: YOU ARB COMMANDED to pennit entry onto the designated premises. land, or
other propefty possessed or controlled by you at the time, date, and location set fofih belorv, so that the requesting parly
may inspect, nteasure, survey, photograph, test, or sample the property or ally designated object or operation orr ii.

                                                                                 Date and Tirne




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) arrd (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                CLERKOF COURT
                                                                                     OR

                                         Signature of Clerk or Deputy Clerk                                   Attorney's signalure


Tlre name, address, e-mail address, and telephone number of the attorney representing                     (nante of party)

Costco Who            Corooration                                                         , who issues or requests this subpoena, are

SalF. Deluca, Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Notice to the person rvho issues or requests this subpoena
A notice and a copy of the subpoena must be selved on each party in this        before it is served on the person to wltottt
                                                                          "as"
it is directed. Fed. R. Civ. P. s(a)(a).
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 76 of 82 PageID #: 385
 AO88B (Rev. l2l13)SubpoenatoProduceDocuments,      lnformation,orObjectsortoPermitlnspectionofPremisesinaCivil       Action(Page2)


 Civil Action No. 19-CV-1984

                                                      PROOF OF SERVICE
                       (This section should not beJiled with the coutt unless required by Fed. R. Civ. P.                      45.)


             I received this subpoen a for   (name of individual and titte,   if any)

 on (date)


             f,   I served the subpoena by delivering a copy to the named person as follows


                                                                                        on (date)                                 ;of
             f,   I returned the subpoena unexecuted because:



         Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
         tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

         $


My fees are $                                  for travel and $                             for services, for atotal      of$           0.00



         I declare under penalty of perjury that this information is true



Date
                                                                                               Semer's signature




                                                                                             Printed name and title




                                                                                               Server's address


Additional information regard ing attempted service, etc.
       Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 77 ofAction(Page3)
                                                                    82 PageID #: 386
  AO88B (Rev. l2lll)SubpoenatoProduceDocuments, lnformation,orObjectsortoPermitlnspectionofPremisesinaCivil

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                             l2llllS)
  (c) Place of Compliance,                                                              (ii) disclosing an unretained expert's opinion or information that docs
                                                                                   not describe specific occunences in dispute and results ltom the expefi's
   (l) For a Trial, Hearing, or Deposltion. A subpoena may command a               study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                    (Cl Specifling Corulitions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead ofquashing or
 regularly transacts business in person; or                                        modifying a subpoena; order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving party:
 transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot bc
       (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                   (e) Duties in Responding to a Subpoena.
   (2) For Olher Discovery. A subpoena may command:
    (A) production ofdocuments, electronically stored information, or                 (ll Produclng Documents or Electronically Stored Information, These
 tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
 employed, or regularly traRsacts business in person; and                           inflormation:
   (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documcnts
                                                                                   must produce them as they are kept in.the ordinary course ofbusiness or
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to oonespond to the categories in the demand.
                                                                                       (B) Formfor Producing Electronically Stored Information Not Specifed.
   (l) Avoiding Undue Burden or Expensei Sanctiois. Aparty or attomey               Ifa subpoena does nol speci$ a form for producing electronically stored
 responsible for issuing and serving a subpoena must take reasonable steps         information, the person respohding must produce it in a form or fomrs in
 to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or fonns.
 subpoena. The court for the district where compliance is required must                (C'1 Electronically Stored Information Produced in Only One Fornt.'ll'tc
 enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same eleitronically stored
 lost eamings and reasonable aftomey's fees---on a party or attorney who           information in more than one form.
 fails to comply.                                                                      (D\ Inaccessible Elecnonically Stored Information. The person
                                                                                   responding need not provide discovery ofblectronically stored infomration
  (2) Command to Produce Materials or Permil Inspeclion,                           froni sources that the person identifies as not reasonably accessille because
   (Al Appearance Not Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protectivc
 documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
 permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because of,undue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources ifthe
hearing, or fial.                                                                  requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b\(2)(C). The court may speci! conditions lor the discovery.
things or to permit inspection may serve on the party.or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Clalming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objeotion must be served before the earlier ofthe time specified for           material must:
compliance or l4 days after the subpoena is served. Ifan objection is made,              (i) oxpressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications. or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itsell
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. lfinfomration produced in response to a
     (ii) These acts may be required only as diredted in the order, and the        subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may noti$ any part!
significant expense resulting from complianc                                       that received the information ofthe claim and the basis for it. After being
                                                                                   notifie4 a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena                                              information and any copies it has; must not use or disclose the information
  (A'1 When Required. On.timely motipn, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modiff a subpoena that:                       iirformation ifthe party disclosed it before being notified; and.may pronrptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               bompliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno        resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
 (B)  When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, aft.er a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modiff the subpoena ifit requires:                                who, having been served, fails without adequate excuse. to obey the
     (i) disclosing a tradeisecret or other confidential research,                 subpoena or an order related to it.
development, or commbrcial information; or




                                        For access to subpoena materials, see Fed. R. Civ.   P. 45(a) Committee Note (2013).
            Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 78 of 82 PageID #: 387

                                                                                                                         OCA Official Form No.: 960
                AUTHORIZATION FOR RELEASE OF ITEALTH INFORMATION PIIRSUANT TO HIPAA
                                        [This form has been approved by the New York State Depar.tment of Health]
    Patient Name                                                                        Date of Birth                   Social Security Number
     Devander Singh                                                                     03/01/80                         XXX-XX-XXXX
    Patient Address
     95-02 104th Street, Ozone Park, New York 11416
 I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
 In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
 (HIPAA), I understand that:
  1. This authorization may include disclosure of information relating to ALcoHoL and DRUG ABUSE, MENTAL HEALTH
 TREATMENT, except psychotherapy notes, and GONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
 the appropriate line in Item 9(a). In the event the health information described below includes any of these tyies oiinformation, and I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the peison(s) inditated in Item g.
2. If I  am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New york State Division
of Human Rights at (212) 480-2493 or the New York city commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below, I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5' Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in ltem 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY                                     GOVERNMENTAL AGENCY SPECIFIED IN                               9
7                                         paovl   or

8.Name and          person(s) or     of person to w hom th ls     wil I be sent:
     Simmons Jannace Deluca, LLP 43 Corporate Drive, Hauppauge, N ew Yo rk I 1 788



                                                                                                                                            9St   films,




    (b)   tr By initialing   he.e   _                I authorize
                                          Initials                                 Name of individual health care provider
          to discuss my health information with my attomey, or a governmental agency, listed here:

                                                                       Governmental
10. Reason for release of information                                       I   1. Date or event on which this authorization will expire:
    E At request of individual
    @ Other: LEGAL                                                          two years from date signed



All items on this
                        rl
12. Ifnot the patient. name of person signing form:


                                                                   .
                                                                            13. Authority to sign on behalf of patient:

                                    been completed and my questions about this form have been answered.
                                                                                                                                   //
                                                                                 6-oo4tJ -rD \,
                                                                                                                                                   a
copy ofthe form


                                                                                Date:            o      -2
    Signature                   representative authorized by law
                                                                                                                  $THF[IEI\l
*    Human Immunodeficiency Virus that causes AIDS. The Nerv York State Public Hcalth Larv
     identify somconc as having HIV symptoms or infection and information regarding a pers contacts.
                                                                                                   Oriralifl*ts In $uuens County
                                                                                                        Sottlrni$$lo$ Sxpiru* $scenrber dA, ZOf
     Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 79 of 82 PageID #: 388

AO   88   B    ( Re   v.   I   2/ I 3) Subpocna to Producc Documcnts, Infornration, or Ob.iccts or to   Pe   rrn   il lirspcction ol   Pre   rniscs in a Crvil Action



                                                        IJNrrBn Srarps Dlsrnrcr CoURT
                                                                                             for the
                                                                           Eastern District of New York

                                      DEVANDER SINGH
                                                                                                 )
                                               Plaintiff                                         )
                                                                                                 )             Civil Action             No.         19-CV-1984
     COSTCO WHOLESALE CORPORATION, et al                                                         )
                                                                                                 )
                                             Defendant                                           )

                                       SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                                         OR TO PERMIT INSPECTION OF PRNMISES IN A CTVIL ACTION

To                                    Hereford lnsurance Company, 36-01 43rd Avenue,2nd Floor, Long lsland City, NY 11101

                                                                        (Nante of person to whom this subpoena is direcled)


          il
        Productiorz.' YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sarnpling of thc
material: a CERTIFIED complete copy of all records including applications, correspondence, medical and collateral
          source records, reports, internal memorandum, official notices/determinations, handwritten notes, etc.
          pertaining to Devander Singh's no-fault file under Claim No.: 74627 for DOA: 03-21-2018.

 Place: g;r;11ons Jannace Deluca, LLP                                                                               Date and Time:
        43 Corporate Drive                                                                                                                      031191202010:00 am
        Ha           NY 1 1788

          J
        Inspection of Prernises: YOU ARE COMMANDED to permit entry onto the designated premises, latrd, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting palty
may inspect, lneasltre, survey, photograph, test, or sample the properfy or any designated object or operation on'it.

 Place                                                                                                             Date and'Iime:




        'l'he following provisions of Fed. R. Civ. P. 45 are attaclied - Rule 45(c), relating to the place of compliancc;
Rule 45(d), relating to your protection as a person sLrbject to a subpoena; and Rule 45(e) and (g), relating to your dLrty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                                   CLERKOF COURT
                                                                                                                        OR

                                                           Signature of Clerk or Deputy Clerk                                                             Allorney's signalure


'lhe name, address, e-mail address, and telephone number of the attorney representing                                                                 (nanrc of party)

Costco Wholesale Corooration                                                                                                  , who issues or requests this subpoena, are
Sal F. Deluca, Simmons Jannace Deluca, LLP, 43 Corporate Drive, Hauppauge, NY 11788 (631)873-4888,

                                Notice to the person who issues or requests.this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whonr
it is directed. Fed. R. Civ. P. a5(aXa).
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 80 of 82 PageID #: 389
  AO88B (Rev. l2113)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

  civit Acrion No. 19-CV-1984

                                                          PROOF OF SERVICE
                       (This section should not   be   /ited nith the coafi unless reqaired by Fed. R Civ. P.          45,)


             I received this subpoenafor   (name of individual andtitte,   if any)

 on (date)


             E   I served the subpoena by delivering a copy to the named person              as    follows


                                                                                     on   (date)                           ;or
          f,     I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

          $


 My fees are $                              for travel and $                              for services, for atotal   of$         0.00



          I declare under penalty of perjury that this information is true.



Date:
                                                                                             Server's signature




                                                                                           Printed name and titl.i




                                                                                             Server's address


Additional infonnation regarding attempted service,          etc. :
        Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 81 of 82 PageID #: 390
   AO88B (Rev. l2113)SubpoenatoProduceDocuments,lnformation,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page3)

                                  Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llll3)
   (c) Place of Compliance.                                                                   (ii) disclosing an unretained expert's opinion or inftirmaiion that docs
                                                                                        not describe specific occunences in dispute and results from the expert's
    (l) For a Trial, Hearing, or Eeposition. A subpoena may command a                   study that was not requested Qy a party.
  person to attend a trial, hearing, or deposition only as follows:                        (Cl Specifying Conditions as an Alternative..ln the circumstances
     (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead ofquashing or
  regularly transacts business in person; or                                            modiffing a subpoen4 order appearance or produition under specified
     (B) within lhe state where the person resides, is employed, or regularly           coriditions ifthe serving party:
  transacts busineis in person, ifthe person                                                  (D shows a substantial need for the testimony or material that cannot bc
        (i) is a party or a party's officer; or                                         otherwise met without undue hardship; and
        (ii) is commanded to attend a trial and would not incur substantial                  (ii) ensures that the subpoenaed person will'be reasonably compensated.
  expense.
                                                                                        (e) Duties in Responding to a Subpoena.
    (2) For Other Discovery. A subpoena may command
     (A) production of documents, electronically stored information, or                 (l) Producing Documents or Electronlcally Stored Information.Thesv
  tangible things at a place within 100 miles of where the person resides, is          procedures apply to producing documents or electronically stored
  emptoyed, or regularly transacts business in person; and                             information:
     (B) inspection of premises at the premises to be inspected.                          (A) Documents, A person responding to      a subpoona to produce documcnts
                                                                                        must produce them as they are kept in.the ordinary course ofbusiness or
  (d) Protecting a Person Subject to a Subpoena; EnforcemenL                            must organize and label them to conespond to the categories in the denrand.
                                                                                           (B) Formfot Producing Electronically Stored Information Not Specified.
   (l) Avoiding Undue Burden or Expense; Sanctiois. A party or attomey                  Ifa subpoena does not speci$ a form for producing electronically stored
 responsible for issuing dnd serving a subpoena must take reasonable steps              information, the p'erson respohding must produce it in a form or fomrs in
 to avoid imposing undue burden or expense on a person subjept to the                   which it is ordinarily mainlained or in a reasonably usable form or fonrrs.
 subpoena. The court for the district where compliarice is required must                   (C) Electronically Stored [nfurmation Produced|n Only One Fornt. Thc
 enforce this duty and impose an appropriate sanction-wllich may include               person responding need not produce the same eleitronically stored
 lost eamings and reasonable attomey's fees--on a party or attomey who                  information in more than one form.
 fails to comply.                                                                          (D) Inaccessible Electonically Stored Information. The person
                                                                                       responding need not provide discovery ofelectronically stored information
   (21 Commantl to Ptoduce Moteriols or Permil Inspection.                             froni sources that the person identifies as not reasonably accessille becausc
     (Al Appearance Not Required. A person commanded to produce                        ofundue burden or cost. On motion to compel discovery or for a protective
  documents, electronically stored information, or tangibte things, or to              order, the person responding must show that the information is not
 permit the inspection ofpremises, need not appear in persoir at the place of          reasonably accessible because ofundue burden or cost. Ifthat showing is
 production or inspection unless also corpmanded to appear for a deposition,           made, the court may nonetheless order discovery from such sources ifthe
 hearing, or tial.                                                                     requesting party shows good cause, consideringthe limitationi ofRule
    (B) Objections. A person commanded to produo€ documents or tangible                26(b)(2\(C). The court may specifr conditions for the discovery.
 things or to permit inspection may serve on the party.or attomey designated
 in the subpoena a written objection to inspecting, copying, testing, or               (2) Clalming Privilege or Protbction.
sampling any or all of the materials or to inspecting the premises----or to              (A) Infornation Withheld. A person withholding subpoenaed infomration
producing electronically stored information in the form or forms tequested.            under a claim that it is privileged or subject to.protection as hial-preparation
The objection must be served before the earlier of the time specified for              material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,                 (i)expressly make ihe claim; and
the following rules apply:                                                                  (ii) describe the nature of the withheld documents, communications. or
       (i) At any time, on notice to the commanded person, the serving pady            tangible things in a manner that, without revebling information itself
may move the court for the distict where compliance is required for an                privileged or protected, will enable the parties to assess the claim.
order compelling production oi inspection.                                              (Bl Information Produced. lfinfomration produced in response to a
      (ii) These aots may be required only as diredted in the order, and the          subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer lrom         trial-preparation material, the persbn making thd claim may notify any party
significant expense resulting from compliance.                                        that received the information ofthe claim and the basis for it. After being
                                                                                      notifie4 a party must promptly return, sequester, or destroy the specified
 Q) Quashing or Modifying a Subpoena.                                                 iriformation and any copies it has.; must not use or disclose the information
  (A) Ithen Required. On.timely motion, the court for the district where              until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                           information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                                  pr€sent the information under seal to the court for the district where
     (ii) requires a persen to comply leyond the geographical limits                  i:ompliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                              produced the information must preserve the information uritil the claim is
     (iii)   requires disclosure ofprivileged or other protected matter,   ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue brirddn,                                         (g) Contempt.
  (Bl When Permitted.To protect a person subject to or affected by a                  The co-urt for tlre district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on             motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modifr the subpoena ifit requires:                                   who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade.secret or other confidential research,                   subpoora or an order related to it.
development, or commbrcial information; or




                                           For access to subpoena materials, see Feil. R. Civ. P. 45(a) Committee Note (201 3).
            Case 1:19-cv-01984-RML Document 22 Filed 02/18/20 Page 82 of 82 PageID #: 391

                                                                                                                               OCA Official Form No.: 960
                AUTHORIZATION FOR RELEASE OF I{EALTH INFORMATION PIIRSUANT TO HIPAA
                                    [This form has been approved by the Nerv Yorl< State Department of Healthl
    Patient Name                                                                     Date of Birlh                            Social Security Number
    Devander Singh                                                                    03/01i80                                 XXX-XX-XXXX
    Patient Address     .


    95-02104th Street, Ozone Park, New York 11416
I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
 1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the person(s) indicated in Item 8.
2. If I   am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list of people who may receive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure,
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in ltem 2), and this
redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM                                                                        9
7           e                  health           or entity to release

8. Name and address          of person(s) or cfiegory df'person to whom this information   #ilt   be   sen/
   Simmons Jannace Deluca, LLP,43 Corporate Drive, Hauppauge, New York 11788
9(a). Specific information to be released:
          El Medical Record from (insert date)                             to (insert date)
          f,l Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
                       consults,                lnsurance             and records sent to you by other health care providers.
          D Other:                                                                                 Include: (Indicate by Initialing)
                                                                                                               Alcohol/Drug Treatment
                      D/l: AJ- 7-/_/g                                                                          Mental Health Information
Authorization to Discuss Health Information                                                                    HlV-Related Information
    (b)   tr By initialing   here                  I authorize
                                        Initials                                   Name of individual health care provider
          to discuss my health information with my attomey, or a governmental agency, Iisted here:

                                                   (AttomeylFirm Name or Governmental Agency Name)
10. Reason for release of information:                                        I 1. Date or event on which this authorization            will   expire:
    E At request of individual
    El Other: LEGAL                                                            two years from date signed
12. If not the patient, name of person signing form:                          13. Authority to sign on behalf of patient:

All items on this form                   completed and my questions about this form have been answered. In addition- I have been                             a
copy of the form.                                                               St-Dror-n          TD         be*i>.e-- rrre-
                                                                                Date:0            43- 0
    Signature    of                            authorized by law
*    Human Immunodeficicncy Virus that causcs AIDS. The Nov York Statc Public Health Larv pro                   in   fo   rihaltuy   S htoli rp$dana   Uf
     identify somconc as having HIV symptoms or infection and information regarding a pcrson's con                                   It!it. $2$!{$3'16$184
                                                                                                                     Qr,rs!ified in Queens County
                                                                                                                Conemission ExBiree Decorober !2,                30?
